Case 19-06003-JMM      Doc 22    Filed 06/17/20 Entered 06/17/20 14:45:02       Desc Main
                                Document     Page 1 of 60



                     UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO




 In Re:                                                  Bankruptcy Case
 Shiloh Management Services, Inc.,                       No. 17-01458-JMM

                             Debtor.



 Noah G. Hillen,

                           Plaintiff,                     Adv. Proceeding
 vs.                                                      No. 19-06003-JMM

 Lucille Borses Family Trust,

                           Defendant.


                          MEMORANDUM OF DECISION


Appearances:

       Matthew T. Christensen, Boise, Idaho, Attorney for Plaintiff.

       Gery W. Edson, Boise, Idaho, Attorney for Defendant.

                                        Introduction

       The Chapter 7 Trustee (“Plaintiff”) commenced this adversary proceeding on

January 17, 2019. Dkt. No. 1. The Defendant, Lucille Borses Family Trust

(“Defendant”), filed an answer on March 26, 2019. Dkt. No. 5. Both parties filed pre-trial

memorandums in support of their respective positions. Dkt. Nos. 9 and 14. The trial was

MEMORANDUM OF DECISION ̶ 1
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                 Desc Main
                                     Document     Page 2 of 60



held on January 9, 2020, Dkt. No. 19, and both parties were afforded the opportunity to

submit written closing arguments. Dkt. No. 20. Only the Plaintiff filed a written closing

argument. Dkt. No. 21. Having now considered the record, applicable law, and arguments

of the parties, the Court makes the following findings of fact and conclusions of law.

Rules 7052; 9014. 1

                                                  Facts

        On November 1, 2017, an involuntary petition was filed concerning the Debtor,

Shiloh Management Services, Inc. (“Shiloh” or “Debtor”). 17-01458-JMM, Dkt. No. 1.

The Order for relief was entered on December 1, 2017. Dkt. No. 44. Nathan Pyles

solicited loans from private entities as Shiloh’s president. Dkt. No. 9. Id. One of these

private entities is the Defendant, for which Shawn Dammarell is the trustee. Dkt. No. 20.

At issue in this adversary proceeding are four promissory notes and deeds of trust. Dkt.

No. 1. The notes are referred to as the First 20018 Note, the Second 20018 Note, the

20172 Note, and the 20093 Note. Id. Each note was purportedly secured by a

corresponding deed of trust, referred to as the First 20018 Deed of Trust, the Second

20018 Deed of Trust, the 20172 Deed of Trust, and the 20093 Deed of Trust. Id. Mr.

Pyles personally drafted the notes and deeds of trust. Dkt. No. 20. Plaintiff argues these

deeds of trust are avoidable.



1
 Unless otherwise indicated, all chapter references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532,
all Rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037, and all Civil
Rule references are to the Federal Rules of Civil Procedure, Rules 1–88. All references to § 586 are to 28
U.S.C. § 586.

MEMORANDUM OF DECISION ̶ 2
Case 19-06003-JMM       Doc 22    Filed 06/17/20 Entered 06/17/20 14:45:02       Desc Main
                                 Document     Page 3 of 60



A.     First 20018 Note and Deed of Trust

       The Defendant agreed to loan Debtor $75,000. Dkt. No. 9. The parties executed

the First 20018 Note evidencing the loan. Id. Mr. Pyles signed the First 20018 Note on

March 18, 2017. Ex. 100. This Note has a stated maturity date of September 17, 2017,

and references a “Subject Property” of “20018 Silver Spur.” Id. The Defendant provided

a check for $75,000, and that check was deposited by the Debtor, on July 27, 2017. Ex.

108.

       A deed of trust was executed purportedly to secure the First 20018 Note (“First

20018 Deed of Trust”). Ex. 101. This Deed of Trust states that it was “Made this 16 day

of March, 2017.” Id. Mr. Pyles signed it on April 19, 2017, and it was recorded on the

same day. Id. This Deed of Trust apparently secures a note with a maturity date of

November 15, 2017. Id. It further provides:

       [F]or the purpose of securing payment of the indebtedness evidenced buy
       [sic] a promissory note, of even date herewith, executed by the Grantor in
       the sum of Seventy Five Thousand Dollars . . . and to secure payment of all
       such further sums as may hereafter be loaned or advanced by the
       Beneficiary herein to the Grantor herein, or any or either of them, while
       record owner of present interest, for any purpose, and of any notes, drafts or
       other instruments representing such further loans, advances or expenditures
       together with interest on all such sums of the rate therein provided.

Id. (emphasis added).

       This Deed of Trust references a property “Commonly known as 20018 Silver

Spur, Wilder, ID,” and references an “Exhibit A,” attached thereto, which provides an

apparent legal description of the property: “Lot 11, Block 1, Apple Hills Subdivision,


MEMORANDUM OF DECISION ̶ 3
Case 19-06003-JMM      Doc 22    Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                Document     Page 4 of 60



according to the plat thereof, filed in Book 42 of Plats at page(s) 7, records of Canyon

County, Idaho.” Id.

       This Deed of Trust was notarized by Jayme Miller. Id. Ms. Miller was a contractor

that did “odd jobs” for Debtor. Dkt. No. 20. She knew Mr. Pyles personally and knew

that he had the authority to sign on behalf of Debtor as president. Id. She regularly

notarized documents for Debtor, including deeds of trust. Id. Mr. Pyles signed every

document that Ms. Miller notarized in her presence, and she did not notarize any

document that first had Mr. Pyles’ signature on it before being presented to her. Id.

       The notary block on the First 20018 Deed of Trust contains the following

language:

       On this 19th day of April in the year 2017, before me, the undersigned, a
       Notary Public in and for said State, personally appeared Nathan Pyles,
       President of Shiloh Management Services, Inc known or identified to me to
       be the person(s) whose name(s) is/are subscribed to the within instrument,
       and acknowledged to me that he/she/they executed the same.

Ex. 101.

       Both Ms. Miller and Mr. Pyles testified that Mr. Pyles did not acknowledge any of

the documents before the notary prior to signing.

B.     Second 20018 Note and Deed of Trust

       The Parties disagree on the purpose of the Second 20018 Note. Plaintiff argues

that this is an independent loan made by the Debtor to the Defendant. Dkt. No. 1.

Defendant argues that this is merely a second $75,000 advance or draw related to the



MEMORANDUM OF DECISION ̶ 4
Case 19-06003-JMM      Doc 22    Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                Document     Page 5 of 60



First 20018 Note. Dkt. No. 9. Neither the Second 20018 Note nor the Second 20018 Deed

of Trust refer to the First 20018 Note or the First 20018 Deed of Trust.

       The Second 20018 Note was prepared and signed by Mr. Pyles on behalf of

Debtor on July 27, 2017. Ex. 102. This Note has a face value of $75,000, a maturity date

of December 27, 2017, and references a “Subject Property” of “20018 Silver Spur.” Id.

       A deed of trust was executed purportedly to secure the Second 20018 Note

(“Second 20018 Deed of Trust”). Ex. 103. This Deed of Trust states that it was “Made

this 27 day of July, 2017.” Id. Mr. Pyles signed it on August 31, 2017, and it was

recorded on the same day. Id. It apparently secures a note with a maturity date of

February 28, 2018. Id. This Deed of Trust further provides that it is “for the purpose of

securing payment of the indebtedness evidenced buy [sic] a promissory note, of even date

herewith . . . in the sum of Seventy Five Thousand Dollars . . . .” Id. (emphasis added).

       This Deed of Trust references a property “Commonly known as 20018 Silver

Spur, Wilder, ID,” and references an “Exhibit A,” attached thereto, and provides an

apparent legal description of the property: “Lot 11, Block 1, Apple Hills Subdivision,

according to the plat thereof, filed in Book 42 of Plats at page(s) 7, records of Canyon

County, Idaho.” Id.

       The notary block on this Deed of Trust contains the following language:

       On this 31st day of August in the year 2017, before me, the undersigned, a
       Notary Public in and for said State, personally appeared Nathan Pyles,
       President of Shiloh Management Services, Inc known or identified to me to
       be the person(s) whose name(s) is/are subscribed to the within instrument,
       and acknowledged to me that he/she/they executed the same.

MEMORANDUM OF DECISION ̶ 5
Case 19-06003-JMM      Doc 22    Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                Document     Page 6 of 60



Ex. 103.

       Ms. Miller also notarized this Deed of Trust. Id. As with the First 20018 Deed of

Trust, both Ms. Miller and Mr. Pyles testified that Mr. Pyles did not acknowledge any of

the documents before the notary prior to signing.

C.     20172 Note and Deed of Trust

       The Defendant executed a third loan to Plaintiff in the amount of $50,000, referred

to as the 20172 Note. Ex. 104. This Note was prepared by Mr. Pyles on behalf of Debtor

on July 27, 2017, but was signed by Mr. Pyles on July 31, 2017. Id. It has a maturity date

of September 30, 2017, and references a “Subject Property” of “20172 Silver Spur.” Id.

       A deed of trust was executed purportedly to secure the 20172 Note (“20172 Deed

of Trust”). Ex. 105. This Deed of Trust states that it was “Made this 31 day of July,

2017.” Id. Mr. Pyles signed it on August 10, 2017, and it was recorded on August 11,

2017. Id. This Deed of Trust apparently secures a note with a maturity date of October

28, 2017, and further provides that it is “for the purpose of securing payment of the

indebtedness evidenced buy [sic] a promissory note, of even date herewith . . . in the sum

of Fifty Thousand Dollars . . . .” Id. (emphasis added).

       This Deed of Trust references a property “Commonly known as 20172 Silver

Spur, Wilder, ID.” Id. It references an “Exhibit A,” attached thereto, and provides an

apparent legal description of the property: “Lot 3, Block 1, Apple Hills Subdivision,

according to the plat thereof, filed in Book 42 of Plats at page(s) 7, records of Canyon

County, Idaho.” Id.

MEMORANDUM OF DECISION ̶ 6
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                      Document     Page 7 of 60



        This Deed of Trust was notarized by Lori Fitzgerald. Id. Ms. Fitzgerald worked for

Pioneer Title at the time this Deed of Trust was notarized. Dkt. No. 20. Prior to notarizing

this document, she had previously notarized several documents for Debtor, including

other deeds of trust. Id. She had known Mr. Pyles for about five years, and knew that Mr.

Pyles had the authority to sign on behalf of Debtor. Mr. Pyles signed every document that

Ms. Fitzgerald notarized in her presence. Id. She did not notarize any document that first

had Mr. Pyles’ signature on it before being presented to her. Id.

        The notary block on this Deed of Trust contains the following language:

        On this 10th day of August in the year 2017, before me, the undersigned, a
        Notary Public in and for said State, personally appeared Nathan Pyles,
        President of Shiloh Management Services, Inc known or identified to me to
        be the person(s) whose name(s) is/are subscribed to the within instrument,
        and acknowledged to me that he/she/they executed the same.

Ex. 105.

        Both Ms. Fitzgerald and Mr. Pyles testified that Mr. Pyles did not acknowledge

any of the documents before the notary prior to signing.

D.      20093 Note and Deed of Trust

        The Defendant executed a fourth loan to Plaintiff in the amount of $50,000. Id.

This is referred to as the 20093 Note. 2 Ex. 106. It was prepared and signed by Mr. Pyles




2
 Plaintiff did not raise the issue of this Note and Deed of Trust in the original complaint. Dkt. No. 1.
However, the parties stipulated to address this Note and Deed of Trust at trial to avoid a separate
adversary proceeding. Dkt. No. 20.

MEMORANDUM OF DECISION ̶ 7
Case 19-06003-JMM       Doc 22    Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                 Document     Page 8 of 60



on behalf of Debtor on July 31, 2017, and has a maturity date of September 30, 2017. Id.

This Note references a “Subject Property” of “20093 Silver Spur.” Id.

       A deed of trust was executed purportedly to secure the 20093 Note (“20093 Deed

of Trust”). Ex. 107. This Deed of Trust states that it was “Made this 31 day of July,

2017.” Id. Mr. Pyles signed this deed of trust on August 10, 2017, and it was recorded on

August 11, 2017. Id. It apparently secures a note with a maturity date of October 28,

2017. Id. This Deed of Trust further provides that it is “for the purpose of securing

payment of the indebtedness evidenced buy [sic] a promissory note, of even date herewith

. . . in the sum of Fifty Thousand Dollars . . . .” Id. (emphasis added).

       This Deed of Trust references a property “Commonly known as 20093 Silver

Spur, Wilder, ID,” and references an “Exhibit A,” attached thereto, and provides an

apparent legal description of the property: “Lot 5, Block 2, Apple Hills Subdivision,

according to the plat thereof, filed in Book 42 of Plats at page(s) 7, records of Canyon

County, Idaho.” Id.

       The notary block on this Deed of Trust contains the following language:

       On this 10th day of August in the year 2017, before me, the undersigned, a
       Notary Public in and for said State, personally appeared Nathan Pyles,
       President of Shiloh Management Services, Inc known or identified to me to
       be the person(s) whose name(s) is/are subscribed to the within instrument,
       and acknowledged to me that he/she/they executed the same.

Ex. 107.




MEMORANDUM OF DECISION ̶ 8
Case 19-06003-JMM      Doc 22      Filed 06/17/20 Entered 06/17/20 14:45:02       Desc Main
                                  Document     Page 9 of 60



       Ms. Fitzgerald also notarized this Deed of Trust. Id. As with the 20172 Deed of

Trust, both she and Mr. Pyles testified that Mr. Pyles did not acknowledge any of the

documents prior to signing before the notary.

E.     Discrepancies between the Notes and the Deeds of Trust

       Several date discrepancies exist between the Notes and their corresponding Deeds

of Trust, specifically that the promissory notes contain different maturity dates than the

maturity dates of the Notes that the corresponding Deeds of Trust purport to secure. The

Deeds of Trust each purport to secure a promissory note executed “of even date

herewith,” however as the table below illustrates, none of the trust deeds’ corresponding

notes were executed the same day as the deeds of trust.



Document              Execution       Recording    Maturity         Purports to Secure a
                      Date            Date         Date             Note with this
                                                                    Maturity date

First 20018 Note      March 18,       N/A          September        N/A
                      2017                         17, 2017

First 20018 Deed      April 19,       April 19,    N/A              November 15, 2017
of Trust              2017            2017

Second 20018          July 27,        N/A          December         N/A
Note                  2017                         27, 2017

Second 20018          August 31,      August 31,   N/A              February 28, 2018
Deed of Trust         2017            2017

20172 Note            July 31,        N/A          September        N/A
                      2017                         30, 2017



MEMORANDUM OF DECISION ̶ 9
Case 19-06003-JMM             Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02     Desc Main
                                       Document      Page 10 of 60



20172 Deed of               August 10,        August 11,      N/A         October 28, 2017
Trust                       2017              2017

20093 Note                  July 31,          N/A             September   N/A
                            2017                              30, 2017

20093 Deed of               August 10,        August 11,      N/A         October 28, 2017
Trust                       2017              2017



          Ms. Dammarell was questioned regarding the discrepancies. Dkt. No. 20. She

testified she was unaware of the delay between the Notes being signed and the Deeds of

Trust being recorded. Id. She was also unaware of any changes regarding the maturity

dates in the Deeds of Trust and did not know that they did not match the maturity dates in

the corresponding Notes. Id. She described Mr. Pyles’ drafts of the Notes and Deeds of

Trust as “sloppy.” Id. She thought the Deeds of Trust were going to be filed the next day

after the corresponding Notes were signed. Id.

          Mr. Pyles also testified regarding the discrepancies. Id. When asked why there

were discrepancies in every Note and Deed of Trust, Mr. Pyles replied, “I don’t know. I

don’t have an answer.” Id. He stated that it might just be a drafting error. Id. 3 Mr. Pyles

testified that each Note and its corresponding Deed of Trust was intended to be part of the

same transaction. Id.

          Plaintiff commenced this adversary proceeding seeking to avoid all of the Deeds

of Trust on the basis that they were improperly recorded for lack of a valid notary



3
    Mr. Pyles described the drafting error as a “typo.” Dkt. No. 20.

MEMORANDUM OF DECISION ̶ 10
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                Desc Main
                                    Document      Page 11 of 60



acknowledgement and because they secure promissory notes that do not exist.

Additionally, Plaintiff seeks to avoid the Second 20018 Deed of Trust, the 20172 Deed of

Trust, and the 20093 Deed of Trust as preferences.

                                     Analysis and Disposition

          Plaintiff advances several theories in support of his position. First, Plaintiff argues

that all of the deeds of trust at issue are unperfected for lack of a valid notary

acknowledgement, and thus, are avoidable pursuant to § 544. Second, Plaintiff contends

that all the deeds of trust secure promissory notes that do not exist, and as such, are

avoidable pursuant to § 544. Third, Plaintiff argues the Second 20018 Deed of Trust, the

20172 Deed of Trust, and the 20093 Deed of Trust are avoidable preference transfers

pursuant to § 547. In response, Defendant argues that the acknowledgements are proper

and do not have to correspond to the promissory notes precisely. It further disputes that

the deeds of trust are not avoidable as preferential transfers because they were

substantially contemporaneous exchanges prescribed by § 547(c). Finally, Plaintiff seeks

a declaration that the Deeds of Trust are invalid as liens against the properties pursuant to

§558. 4




4
  Plaintiff does not address this claim in either his pre-trial memorandum or his closing argument.
Although § 558 is not itself a lien avoidance statute, it does permit the Trustee to assert any defenses
available to the Debtor individually. In re McMurdie, 448 B.R. 826, 829 n. 6 (Bankr. D. Idaho 2010)
(“Section 558 does not present a “lien avoidance” mechanism, similar to § 544(a)(3). Under § 544(a)(3), a
trustee may avoid a transfer (such as a deed of trust) if a bona fide purchaser would be able to defeat or
take free of the challenged creditor's interest. See Wells Fargo Home Mort., Inc. v. Richardson (In re
Brandt), 434 B.R. 493 (Bankr.W.D. Mich. 2010). If the trustee as a hypothetical bona fide purchaser can
MEMORANDUM OF DECISION ̶ 11
Case 19-06003-JMM             Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                       Document      Page 12 of 60



A.        Notary Acknowledgement

          Plaintiff argues that Mr. Pyles did not actually acknowledge his signature to the

notaries for each deed of trust, and, as such, the deeds of trust were improperly recorded

and avoidable pursuant to § 544. Dkt No. 14. In In re Shiloh Mgmt. Servs., the trustee

raised a similar, albeit slightly different, argument than the one raised here based on the

form of the acknowledgement rather than the lack of an acknowledgement altogether. 5

Hillen v. Preston Roth IRA, LLC (In re Shiloh Mgmt. Servs., Inc.), No. 18-06002-JMM,

2018 WL 3025279 (Bankr. D. Idaho June 15, 2018), aff'd, 788 F. App'x 500 (9th Cir.

2019). In its prior decision, this Court addressed the trustee’s avoidance powers as

follows:

          The Bankruptcy Code provides bankruptcy trustees with broad powers to
          assist them in recovering and administering debtors' assets to benefit
          unsecured creditors in bankruptcy cases. Among these powers are those
          designed to allow the trustee to recover, or “avoid” transfers made by a
          debtor prior to filing for bankruptcy. One of these avoiding powers is the
          so-called “strong-arm power” found in § 544(a). Pursuant to § 544(a)(3), a
          bankruptcy trustee has the power to avoid any transfer that a hypothetical
          bona fide purchaser for value could have avoided under the law of the state


so “avoid” the creditor's interest, he may preserve it for the benefit of the estate under § 551. In contrast,
§ 558 provides that a “defense” of the debtor may be asserted by the estate, through the trustee.”).
5
    The Plaintiff provides the following in his post-trial closing argument:

          The Trustee previously pursued claims based on the form of the notary acknowledgment,
          which this Court denied based on previous Ninth Circuit precedent. The Trustee’s appeal
          related to the form of notary argument have been exhausted and he is no longer pursuing
          that claim. The notary issue here, however, is different. The remaining notary issue is not
          based on the form of notary block used, but on the lack of actual acknowledgment by
          Pyles before the notary.

Dkt. No. 21.

MEMORANDUM OF DECISION ̶ 12
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                    Document      Page 13 of 60



        in which the real property is located. Chase Manhattan Bank, USA, N.A. v.
        Taxel (In re Deuel), 594 F.3d 1073, 1076 (9th Cir. 2010); Rainsdon v.
        Mullen (In re Mullen), 402 B.R. 353, 356 (Bankr. D. Idaho 2008).
        In the cases before the Court, Trustee contends that because the wrong
        acknowledgments were used, pursuant to Idaho Code § 55-805, the trust
        deeds should never have been recorded, and as such, are unperfected. Thus,
        when Trustee steps into the shoes of a hypothetical bona fide purchaser for
        value, he may avoid those security interests created. Cortez v. American
        Wheel, Inc. (In re Cortez), 191 B.R. 174, 178 (9th Cir. BAP 1995) (“An
        unrecorded, thus unperfected, deed of trust is subject to avoidance by the
        bankruptcy trustee as a hypothetical lien creditor, pursuant to § 544.”).

Id. at *6–7. This is the same theory Plaintiff advances here with regard to the lack of

actual acknowledgement. Much of the Idaho case law involving certificates of

acknowledgement involve the form of the notary acknowledgement rather than the

occurrence of an acknowledgment by the signing party. See Anderson Land Co. v. Small

Bus. Admin. (In re Big River Grain, Inc.), 718 F.2d 968 (9th Cir. 1983); Salladay v.

Bowen, 388 P.3d 577 (Idaho 2017); Benjamin Franklin Sav. & Loan Ass'n. v. New

Concept Realty & Dev., Inc. (In re New Concept Realty & Dev., Inc.), 107 Idaho 711, 692

P.2d 355 (Idaho 1984); Farm Bureau Fin. Co., Inc. v. Carney, 605 P.2d 509 (Idaho

1980); Jordan v. Secs. Credit Corp., 314 P.2d 967 (Idaho 1957). This Court can find no

relevant Idaho case law directly on point. 6 However, this Court finds the case law

regarding the form of the acknowledgement to be guiding.



6
  “[W]hen a decision turns on applicable state law, and the highest state court has not adjudicated the
issue, this Court must determine what decision the highest court would reach if faced with the issue.”
Elsaesser v. Raeon (In re Goldberg), 235 B.R. 476, 485 (Bankr. D. Idaho 1999) (quoting Capital Dev.
Co. v. Port of Astoria, 109 F.3d 516, 519 (9th Cir. 1997)). Thus, this Court concludes that, if faced with
the exact facts presented here, the Idaho appellate courts would reach the same conclusion as this Court
with respect to the notary acknowledgement issue.

MEMORANDUM OF DECISION ̶ 13
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02               Desc Main
                                    Document      Page 14 of 60



        “In Idaho a certificate of acknowledgment, complete and regular on its face, raises

a presumption in favor of the truth of every fact recited therein, and the burden of proving

a state of facts which will overcome the probative force of the certificate is upon the party

assailing it.” Credit Bureau of Preston v. Sleight, 92 Idaho 210, 215, 440 P.2d 143, 148

(Idaho 1968). The burden on the party challenging the certificate of acknowledgement

must be met by clear and convincing evidence. Id. Clear and convincing evidence is

“[e]vidence indicating that the thing to be proved is highly probable or reasonably

certain.” In re Adoption of Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 ( Idaho 2006)

(quoting Black's Law Dictionary 577 (7th ed. 1999)). “[T]he uncorroborated testimony of

the party acknowledging the instrument is insufficient to overcome the force of the

certificate.” Credit Bureau of Preston v. Sleight, 92 Idaho at 215, 440 P.2d at 148 (citing

Clegg v. Eustace, 40 Idaho 651, 237 P. 438 (Idaho 1925)).

        Idaho Code § 55-805 7 provides:

        Before an instrument may be recorded, unless it is otherwise expressly
        provided, its execution must be acknowledged by the person executing it,
        or if executed by a corporation, by its president or vice president, or
        secretary or assistant secretary, or other person executing the same on
        behalf of the corporation . . . .

        An instrument recorded without an acknowledgment or with a defective

acknowledgment is not entitled to be recorded and “cannot impart constructive notice.”




7
 The Idaho notary statute was amended effective July 2017. This statutory language is present in both the
pre-July 2017 statutes as well as the amended statute.

MEMORANDUM OF DECISION ̶ 14
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02           Desc Main
                                Document      Page 15 of 60



Anderson Land Co. v. Small Bus. Admin. (In re Big River Grain, Inc.), 718 F.2d at 970

(citing Credit Bureau of Preston v. Sleight, 92 Idaho at 215, 440 P.2d at 148). “As such,

if the trust deeds at issue here are not acknowledged, or if the acknowledgments are not

valid, they should not have been recorded and are avoidable by Trustee.” Hillen v.

Preston Roth IRA, LLC (In re Shiloh Mgmt. Servs., Inc.), 2018 WL 3025279, at *3 (citing

Matter of Jacobsen, 30 B.R. 965, 968 (Bankr. D. Idaho 1983)).

       In Idaho, as in most states, there exists a presumption of regularity as to the
       official acts performed by public officers. A notary public is a bonded
       public officer appointed by the Governor. Notaries are empowered to take
       acknowledgments and to give certificates of proof thereof. We begin with a
       presumption that the deed of trust was validly acknowledged.

Benjamin Franklin Sav. & Loan Ass'n. v. New Concept Realty & Dev., Inc. (In re New

Concept Realty & Dev., Inc.), 107 Idaho at 712, 692 P.2d at 356 (internal citations

omitted). This Court begins its analysis under this presumption.

       In Benjamin Franklin Sav. & Loan Ass'n. v. New Concept Realty & Dev., Inc. (In

re New Concept Realty & Dev., Inc.), the Idaho Supreme Court addressed

acknowledgements and certificates of acknowledgement, stating, “In taking an

acknowledgment a notary properly discharges his duty only when the persons executing

the acknowledgment personally appear before him, and when the notary personally

knows, or has proven to him, that those individuals are the same individuals who are

described in, and who executed, the instrument.” Id. (internal citations omitted).

       As noted above, “[t]he Idaho Code provisions on acknowledgement were amended

effective July 2017.” Hillen v. Preston Roth IRA, LLC (In re Shiloh Mgmt. Servs., Inc.),

MEMORANDUM OF DECISION ̶ 15
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                Document      Page 16 of 60



2018 WL 3025279, at *n. 2. The First 20018 Deed of Trust was notarized prior to that

date. Thus, “the Court will measure the adequacy of [the First 20018 Deed of Trust

acknowledgement] under the former statutes.” Id. However, the other deeds of trust at

issue here were acknowledged after that date, and as such, the Court will measure the

adequacy of those acknowledgements under the amended statutes.

      1.     First 20018 Deed of Trust

      At the time the 20018 Deed of Trust was acknowledged, Idaho Code § 55-707

provided:

      Requisites of acknowledgment.—The acknowledgment of an instrument
      must not be taken, unless the officer taking it knows, or has satisfactory
      evidence from a credible source, that the person making such
      acknowledgment is the individual who is described in, and who executed
      the instrument; or, if executed by a corporation, that the person making
      such acknowledgment is the president or vice president or secretary or
      assistant secretary of such corporation[.]

Idaho Code § 55-707 (repealed 2017).

      The Idaho Supreme Court has elaborated on this statute, stating:

      In taking acknowledgments, a notary properly discharges his duty only
      when the persons acknowledging execution personally appear and the
      notary has satisfactory evidence, based either on his personal knowledge or
      on the oath or affirmation of a credible witness, that the acknowledgers are
      who they say they are and did what they say they did.

Farm Bureau Fin. Co. v. Carney, 100 Idaho at 750, 605 P.2d at 514. The court continued:

    [T]he manifest intent of the legislature in requiring a notary public to
    execute a certificate of acknowledgment is to provide protection against the
    recording of false instruments. The Sine qua non of this statutory
    requirement is the involvement of the notary, a public officer in a position
    of public trust. If the notary faithfully carries out his statutory duties, it
    makes little difference whether he remembers to fill in the blanks in the
MEMORANDUM OF DECISION ̶ 16
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02          Desc Main
                                 Document      Page 17 of 60



       certificate. Similarly, if the notary conspires with a forger, or fails to require
       the personal appearance of the acknowledger, or is negligent in ascertaining
       the identity of the acknowledger, the statutory scheme is frustrated whether
       the form is completely filled in or not.
       ...
       A notary betrays the public trust when he signs a certificate of
       acknowledgment with knowledge that the blanks will be filled in later or
       when he signs a completed certificate of acknowledgment but without
       requiring the personal appearance of the acknowledgers. Whether the
       certificate blanks are empty or full is not the significant fact. The key to the
       statutory safeguard is the integrity of the notary in the proper discharge of
       notarial duties by requiring the signatories to personally appear before him
       and acknowledge that they did in fact execute the document.

Id.

       The Court is unable to locate a statutory definition of “acknowledgement” prior to

the July 2017 amendment. However, Black’s Law Dictionary defines

“acknowledgement” as “A formal declaration made in the presence of an authorized

officer, such as a notary public, by someone who signs a document and confirms that the

signature is authentic.” Black's Law Dictionary (11th ed. 2019). The text of the notary

block itself, on each of the deeds of trust at issue here, provides, “[before the Notary]

personally appeared Nathan Pyles, President of Shiloh Management Services, Inc known

or identified to me to be the person(s) whose name(s) is/are subscribed to the within

instrument, and acknowledged to me that he/she/they executed the same.” (emphasis

added). The term “acknowledged” in the notary block suggests that an action must be

taken above and beyond the signature itself. It does not support the assertion that the

signature alone is the acknowledgement.



MEMORANDUM OF DECISION ̶ 17
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02      Desc Main
                                Document      Page 18 of 60



      The Secretary of State publishes the Idaho Notary Public Handbook. The version

of this handbook published before the July 2017 amendments also suggests that the

signature itself is not the acknowledgement. LAWRENCE DENNEY, NOTARY PUBLIC

HANDBOOK (July 1, 2015),

https://www.nationalnotary.org/file%20library/nna/state%20handbooks/idaho-notary-

handbook-2016.pdf. In a section titled, “Taking Acknowledgements,” the handbook

prescribes the requirements when taking acknowledgements. It provides:

      The acknowledgment of an instrument must not be taken, unless the officer
      taking it knows, or has satisfactory evidence from a credible source, that the
      person making such acknowledgment is the individual who is described in,
      and who executed, the instrument; or, if executed by a corporation, that the
      person making such acknowledgment is the president or vice president or
      secretary or assistant secretary of such corporation . . . or if executed in a
      partnership name, that the person making the acknowledgment is the partner
      or one (1) of the partners subscribing the partnership name to such
      instrument; or, if executed by a limited liability company, that the person
      making such acknowledgment is a manager or member of such limited
      liability company or other person who executed on its behalf.

Id. at 19 (emphasis added).

      The statutory language before the July 2017 amendments supports this same

conclusion. At the time the First 20018 Deed of Trust was executed, Idaho Code § 55-

711 prescribed a corporate acknowledgement and required it to be in substantially the

following form:

      State of Idaho, County of ______, on this ______ day of ______, in the
      year ______, before me (here insert the name and quality of the officer),
      personally appeared ______ known to me (or proved to me on the oath of
      ______) to be president, or vice president, or secretary, or assistant
      secretary, of the corporation that executed the instrument or the person who

MEMORANDUM OF DECISION ̶ 18
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                Document      Page 19 of 60



       executed the instrument on behalf of said corporation, and acknowledged to
       me that such corporation executed the same.

Anderson Land Co. v. Small Bus. Admin. (In re Big River Grain, Inc.), 718 F.2d at 969

(citing Idaho Code § 55-711) (emphasis added).

       The case law is in accord. See Hillen v. Preston Roth IRA, LLC (In re Shiloh

Mgmt. Servs., Inc.), 2018 WL 3025279, at *3 (citing Matter of Jacobsen, 30 B.R. 965 at

968 (“As such, if the trust deeds at issue here are not acknowledged, or if the

acknowledgments are not valid, they should not have been recorded and are avoidable by

Trustee.”) (emphasis added); Benjamin Franklin Sav. & Loan Ass'n. v. New Concept

Realty & Dev., Inc. (In re New Concept Realty & Dev., Inc.), 107 Idaho at 712, 692 P.2d

at 356 (“In taking an acknowledgment a notary properly discharges his duty only when

the persons executing the acknowledgment personally appear before him, and when the

notary personally knows, or has proven to him, that those individuals are the same

individuals who are described in, and who executed, the instrument . . . Notaries are

empowered to take acknowledgments and to give certificates of proof thereof.”)

(emphasis added); Farm Bureau Fin. Co. v. Carney, 100 Idaho at 750, 605 P.2d at 514

(“The key to the statutory safeguard is the integrity of the notary in the proper discharge

of notarial duties by requiring the signatories to personally appear before him and

acknowledge that they did in fact execute the document. . . . In taking acknowledgments, a

notary properly discharges his duty only when the persons acknowledging execution

personally appear and the notary has satisfactory evidence . . . that the acknowledgers are

who they say they are and did what they say they did.”) (emphasis added).
MEMORANDUM OF DECISION ̶ 19
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                 Document      Page 20 of 60



       Accordingly, this Court concludes that the signature, on its own, is not the

acknowledgement. The statutes, case law, and Idaho Notary Public Handbook each view

and treat the acknowledgement as separate from the signature and cannot be conflated

with the signing and identifying portions of the process. This interpretation respects the

Idaho Legislature’s intent that “requiring a notary public to execute a certificate of

acknowledgment is to provide protection against the recording of false instruments.”

Farm Bureau Fin. Co. v. Carney, 100 Idaho 745 at 750, 605 P.2d at 514. Here, based on

the testimony of those involved, the notaries clearly treated the acknowledgement as part

of the identification and signature portions, and not independent thereof.

       The text of the notary block itself on the First 20018 Deed of Trust provides,

“[before the Notary] personally appeared Nathan Pyles, President of Shiloh Management

Services, Inc known or identified to me to be the person(s) whose name(s) is/are

subscribed to the within instrument, and acknowledged to me that he/she/they executed

the same.” (emphasis added). However, this statement conflicts with the testimony of Ms.

Miller and Mr. Pyles as to what actually occurred.

       The testimony of Ms. Miller confirms that no acknowledgements were taken. Dkt.

No. 20. Ms. Miller notarized the First and Second 20018 Deeds of Trust. At trial she was

asked, “Did you ever have [Pyles] acknowledge any deeds of trust before signing them?”

Ms. Miller replied, “No.” She further testified that is how she would have notarized both

the First and Second 20018 Deed of Trust—that there was no acknowledgement taken.



MEMORANDUM OF DECISION ̶ 20
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                 Desc Main
                                    Document      Page 21 of 60



        Mr. Pyles also testified regarding the process of notarization. He was asked, “Did

the notary do anything else other than witness you sign the document and stamp it?” Mr.

Pyles replied, “No.” He was then asked, “Did Ms. Miller or Ms. Fitzgerald ever ask you

to swear or acknowledge any of the documents?” Mr. Pyles replied, “No.” Again, he was

asked, “They just witnessed your signature, correct?” Mr. Pyles replied, “Yes, correct.”

He further testified that was the process for all of the deeds of trust that were notarized.

        The record before the Court, including the testimony of Ms. Miller and Mr. Pyles,

demonstrates that no acknowledgement was made. Although “the uncorroborated

testimony of the party acknowledging the instrument is insufficient to overcome the force

of the certificate,” Credit Bureau of Preston v. Sleight, 92 Idaho at 215, 440 P.2d at 148,

such is not the case here; both Ms. Miller and Mr. Pyles clearly and unequivocally

testified that no acknowledgements were taken. Thus, this Court finds that the Plaintiff

has met his burden by clear and convincing evidence that the First 20018 Deed of Trust

was not properly notarized due to the lack of actual acknowledgement by Mr. Pyles to

Ms. Miller. 8



8
 Idaho law recognizes that the form of the certificate of acknowledgement must be in substantial
compliance with the prescribed form contained in the Idaho statutes. See Idaho Code § 55-709 (repealed
2017); Idaho Code § 55-805; Anderson Land Co. v. Small Bus. Admin. (In re Big River Grain, Inc.), 718
F.2d at 970 (“The statutes and cases require “substantial” but not literal compliance with the respective
forms.”). Here, the question is not whether the parties substantially complied with the form of the notary
acknowledgement, but as noted above, the question presented here is whether the parties actually
completed an acknowledgement in any form.




MEMORANDUM OF DECISION ̶ 21
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02           Desc Main
                                 Document      Page 22 of 60



       “[I]f the trust deeds . . . are not acknowledged, or if the acknowledgments are not

valid, they should not have been recorded and are avoidable by Trustee [under § 544(a)].”

Hillen v. Preston Roth IRA, LLC (In re Shiloh Mgmt. Servs., Inc.), 2018 WL 3025279, at

*3 (citing Matter of Jacobsen, 30 B.R. at 968). For the reasons stated above, the First

20018 Deed of Trust at issue here was not properly acknowledged. As such, it should not

have been recorded and, thus, is unperfected. Accordingly, the First 20018 Deed of Trust

is avoidable by the Trustee.

       2.     The Second 20018 Deed of Trust, 20172 Deed of Trust, and the 20093
              Deed of Trust

       These deeds of trust were executed after the July 2017 amendments to Idaho’s

notary statutes. Despite the statutory amendments, however, the same analysis applied to

the First 20018 Deed of Trust also applies to these later trust deeds. In fact, the

amendments only strengthen that analysis.

       The amended statutory language is in accord with this Court’s conclusion that an

acknowledgement requires something more than the signature itself. The short form

certificates prescribed in the amended Idaho Code § 51-116(2), include a line that states,

“This record was acknowledged before me on [Date] by [Name(s) of individuals].”

(emphasis added). Idaho Code § 51-105(1) emphasizes the act of identifying and signing

distinct from the act of taking an acknowledgment:

    A notary public who takes an acknowledgment of a record shall determine,
    from personal knowledge or satisfactory evidence of the identity of the
    individual, that the individual appearing before the notary public and
    making the acknowledgment has the identity claimed and that the signature
    on the record is the signature of the individual.
MEMORANDUM OF DECISION ̶ 22
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02           Desc Main
                                 Document      Page 23 of 60




See also Idaho Code § 55-805 (“Before an instrument may be recorded, unless it is

otherwise expressly provided, its execution must be acknowledged by the person

executing it, or if executed by a corporation, by its president or vice president . . . .”)

(emphasis added); Idaho Code § 51-105(1) (“A notary public who takes an

acknowledgment of a record shall determine, from personal knowledge or satisfactory

evidence of the identity of the individual, that the individual appearing before the notary

public and making the acknowledgment has the identity claimed and that the signature on

the record is the signature of the individual.”) (emphasis added); Idaho Code § 51-102(5)

(“[Notarial act] includes taking an acknowledgment, administering an oath or affirmation,

taking a verification on oath or affirmation, witnessing or attesting a signature, certifying

or attesting a copy, and noting a protest of a negotiable instrument.”) (emphasis added).

       Perhaps most notable of all, the July 2017 amendments include the addition of a

definition of “acknowledgement” where one did not exist before. Idaho Code § 51-102,

effective July 1, 2017, provides:

       “Acknowledgment” means a declaration by an individual before a notarial
       officer that the individual has signed a record for the purpose stated in the
       record and, if the record is signed in a representative capacity, that the
       individual signed the record with proper authority and signed it as the act of
       the individual or entity identified in the record.

Idaho Code § 51-102(1).

       In addition, the Idaho Notary Public Handbook was revised to reflect the July

2017 notary amendments. LAWRENCE DENNEY, NOTARY PUBLIC HANDBOOK (Revised


MEMORANDUM OF DECISION ̶ 23
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                   Desc Main
                                     Document      Page 24 of 60



October 2018), https://sos.idaho.gov/Notary/Idaho_Notary_Handbook.pdf. 9 The revised

handbook also suggests that the signature itself is not the acknowledgement, and in fact,

makes the requirement even more clear. In a section titled, “Taking Acknowledgements,”

the handbook prescribes the actions that must be performed when taking

acknowledgements. It provides:

        In taking an acknowledgment, the notary must do the following:

                • Require the personal appearance of the signer
                • Review the document to determine the type of document and type
                of notarial act required
                • Identify the signer as the person who is supposed to sign the
                document

        Verify that the signature on the document is the signer’s, either by watching
        them sign the document, or if it has already been signed, by comparing the

9
 Idaho Code § 51-127 permits the Idaho Secretary of State to “adopt rules to implement” the Revised
Uniform Law on Notarial Acts. By statute, the rules may include but are not limited to the following:

                (a) Prescribing the manner of performing notarial acts regarding tangible and
                electronic records;
                (b) Including provisions to ensure that any change to or tampering with a record
                bearing a certificate of a notarial act is self-evident;
                (c) Including provisions to ensure integrity in the creation, transmittal, storage or
                authentication of electronic records or signatures;
                (d) Prescribing the process of granting, renewing, conditioning, denying,
                suspending or revoking a notary public commission and assuring the
                trustworthiness of an individual holding a commission as notary public;
                (e) Including provisions to prevent fraud or mistake in the performance of
                notarial acts

Idaho Code § 51-127. The revised October 2018 handbook states, “This handbook was designed to
provide information to current and prospective notaries public in the State of Idaho in order to increase
understanding of the powers and duties of the office. . . . Any statements by the office of the Secretary of
State regarding notaries or notarial acts are not intended as legal advice and should not be construed as
such. If you have specific legal questions regarding your acts or conduct as a notary, the Secretary of
State’s office urges you to seek professional legal advice.” LAWRENCE DENNEY, NOTARY PUBLIC
HANDBOOK (Revised October 2018), https://sos.idaho.gov/Notary/Idaho_Notary_Handbook.pdf.


MEMORANDUM OF DECISION ̶ 24
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                 Document      Page 25 of 60



       signature on the document to one on the signer’s ID and the signature made
       by the signer in the notary’s journal[.]

       Have the signer verbally acknowledge that the signature is his or hers.
       Complete the notarial certificate[.]

Id. at 11 (emphasis added).

       As can be seen, the handbook now formally lists the acknowledgment as a

separate step. Accordingly, this Court finds that the signature, on its own, does not supply

the necessary acknowledgement under the amended statutes. The notarial statutes, as

amended, treat the acknowledgement as separate from the act of signing. The complete

process requires several separate steps: 1) appearance of the individual before the notary

public, 2) identification of the individual by the notary public, 3) acknowledgement of the

document by the individual to the notary public, and 4) signature of the individual. All

steps are necessary, and one cannot serve as a substitute for another.

       In the case at bar, the text of the notary block on each of the deeds of trust at issue

provides, “[before the Notary] personally appeared Nathan Pyles, President of Shiloh

Management Services, Inc known or identified to me to be the person(s) whose name(s)

is/are subscribed to the within instrument, and acknowledged to me that he/she/they

executed the same.” (emphasis added). However, this conflicts with the testimony of Ms.

Miller, Ms. Fitzgerald, and Mr. Pyles.

       The testimony of both Ms. Miller and Ms. Fitzgerald indicates that no

acknowledgements were taken. Dkt. No. 20. Ms. Miller notarized the Second 20018



MEMORANDUM OF DECISION ̶ 25
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                 Desc Main
                                    Document      Page 26 of 60



Deed of Trust. At trial, she testified that she did not have Mr. Pyles acknowledge the

documents in her presence before he signed them. Id.

        Ms. Fitzgerald notarized the 20172 Deed of Trust and the 20093 Deed of Trust.

When describing the notary process for these deeds of trust, she stated, “[Mr. Pyles]

would come in, have a seat, say can you notarize another one, and sign it and I would

notarize.” 10 On direct examination, Ms. Fitzgerald was asked, “Did you ever require [Mr.

Pyles] to acknowledge the document that he was signing?” Ms. Fitzgerald replied “No.”

She was then asked, “As long as he signed the document in front of you, that’s what you

required and that’s what you notarized?” She replied, “Yes.”

        Mr. Pyles also testified about the process of notarization. When describing the

notary process that took place when executing these deeds of trust, he stated, “I just

would ask them to notarize the document. And then sometimes have it recorded.” Mr.

Pyles was asked, “Did the notary do anything else other than witness you sign the

document and stamp it?” Mr. Pyles replied, “No.” He was then asked, “Did Ms. Miller or

Ms. Fitzgerald ever ask you to swear or acknowledge any of the documents?” Mr. Pyles

replied, “No.” Again, he was asked, “They just witnessed your signature, correct?” to

which Mr. Pyles replied, “Yes, correct.”




10
  It is unclear from the testimony what Ms. Fitzgerald is referring to when she refers to the documents as
“another one.”

MEMORANDUM OF DECISION ̶ 26
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                    Document      Page 27 of 60



        Based on the record presented, including the testimony of Ms. Miller, Ms.

Fitzgerald, and Mr. Pyles, this Court finds that Plaintiff has established by clear and

convincing evidence that no acknowledgement was made separate from the signature

itself with respect to these Deeds of Trust. 11 Here, as with the First 20018 Deed of Trust,

the notaries clearly treated the acknowledgement as part of the identification and

signature portions, and thus falls short of the statutory requirements. However, the

Court’s inquiry does not end here.

        Idaho Code § 51-126 12 was added by the Idaho Legislature in July 2017. This

statute includes a broad savings clause enacted to protect a notarial act due to a mistake.

That statute provides, “Except as otherwise provided in section 51-104(2), Idaho Code,

the failure of a notary public to perform a duty or meet a requirement specified in this



11
  In this holding, the Court is not specifying any particular act that a party must do when completing a
notary acknowledgement. It is clear here, however, that even the most basic elements of an
acknowledgement are lacking. One notary testified that Mr. Pyles asked her to notarize “another one,”
giving no indication that she had knowledge of the type of document it was that she was notarizing. This
could mean another deed of trust, or it could mean something else. Mr. Pyles testified that he would ask
the notaries to notarize “the document,” again, giving no indication that the notaries had knowledge of the
type of document it was that they were notarizing. The Court will not fill in these gaps with inferences.
Without first obtaining this information from the acknowledger, the notary could not have satisfactory
evidence “that the individual has signed a record for the purpose stated in the record.” Idaho Code § 51-
102(1).
12
   The addition of this section seemingly codifies a “national trend toward a liberal rather than technical
interpretation of notary acknowledgements” that has been recognized in Idaho and by this Court. See
Anderson Land Co. v. Small Bus. Admin. (In re Big River Grain, Inc.), 718 F.2d at 970 (citing
Northwestern & Pacific Hypotheek Bank v. Rauch, 5 Idaho 752, 51 P. 764 (1898); see also Hillen v.
Triple B, LLC, et al (In re Shiloh Mgmt. Servs., Inc.), 788 F. App'x 500 (9th Cir. 2019) (“[W]e note that
Idaho amended its statutes in 2017 and significantly relaxed the rigid formal requirements for certificates
of acknowledgment.”). The addition of this statute providing for a more liberal interpretation of notary
acknowledgement supports this Court’s interpretation of the pre-July 2017 statutes requiring a more
stringent interpretation.

MEMORANDUM OF DECISION ̶ 27
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                     Document      Page 28 of 60



chapter does not invalidate a notarial act performed by the notary public.” 13 Idaho Code

§ 51-126 (emphasis added). As explained above, taking an acknowledgement is one such

duty. In Benjamin Franklin Sav. & Loan Ass'n. v. New Concept Realty & Dev., Inc. (In re

New Concept Realty & Dev., Inc.), the Idaho Supreme Court stated, “In taking an

acknowledgment a notary properly discharges his duty only when the persons executing

the acknowledgment personally appear before him, and when the notary personally

knows, or has proven to him, that those individuals are the same individuals who are

described in, and who executed, the instrument.” 107 Idaho at 712, 692 P.2d at 356

(emphasis added). Accordingly, thanks to the operation of the savings clause, Ms.

Miller’s and Ms. Fitzgerald’s failure to acquire an acknowledgement separate and distinct

from the signature itself does not automatically invalidate the certificates of

acknowledgement with respect to the Second 20018 Deed of Trust, the 20172 Deed of

Trust, and the 20093 Deed of Trust.

        On the other hand, that same statute expressly does not foreclose attacks on the

validity of the notarized documents through other avenues. Idaho Code § 51-126 states,

“The validity of a notarial act under this chapter does not prevent an aggrieved person

from seeking to invalidate the record or transaction that is the subject of the notarial act

or from seeking other remedies based on law of this state other than this chapter or law of




13
  Idaho Code § 51-104(2) provides, “(2) A notary public may not perform a notarial act with respect to a
record to which the notary public or the notary public's spouse is a party, or in which either of them has a
direct beneficial interest. A notarial act performed in violation of this subsection is voidable.”

MEMORANDUM OF DECISION ̶ 28
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                     Document      Page 29 of 60



the United States.” Idaho Code § 51-126. Thus, just because an improperly

acknowledged document is saved by Idaho Code § 51-126, Plaintiff is not prevented from

invalidating the notarized document or record under a different chapter of Idaho law.

        Idaho Code § 55-805 is a separate chapter of Idaho law that pertains to recording

transfers. It states, “Before an instrument may be recorded, unless it is otherwise

expressly provided, its execution must be acknowledged by the person executing it . . . or

the execution must be proved and the acknowledgment or proof, certified in substantially

the manner prescribed by chapter 1, title 51, Idaho Code[.]” Idaho Code § 55-805. 14 As




14
  The Court is aware that the statutes at issue here seem circular: Under Idaho Code § 51-126 , the
plaintiff is entitled to invalidate the certificate of acknowledgement based on another statute, yet the Idaho
recording statute simply refers back to the notary statute requirements and, seemingly, as long as the
acknowledgements comply with the amended notary statutes, the acknowledgements will also comply
with the recording statute. Additionally, the Idaho case law is scant on the issue since the amendments
were so recent. The logic makes little sense: Idaho Code § 55-805 requires a deed to be acknowledged
before recording. Yet the purpose of recording, according to Idaho case law, is to impart notice to others.
See Anderson Land Co. v. Small Bus. Admin. (In re Big River Grain, Inc.), 718 F.2d at 970. Without
notice, the recording is void. However, in many cases, as with those at issue here, the conveyances were
actually recorded despite the invalid acknowledgement. Thus, parties were put on notice (the very
purpose of recording) despite the invalid acknowledgement. Yet, Idaho case law still deems the deed
invalid if the acknowledgement is incorrect for lack of proper notice. This seems to have been recognized
by Idaho Supreme Court Justice Stephen Bistline in his concurrence in Benjamin Franklin Sav. & Loan
Ass'n. v. New Concept Realty & Dev., Inc. (In re New Concept Realty & Dev., Inc.), 107 Idaho at 714, 692
P.2d at 358. He stated:

        The argument as I understand it . . . is that because of the alleged faulty
        acknowledgement, [the conveyance] was not entitled to be recorded—from which by
        application of a fiction it is then said in the eyes of the law not to have been recorded. It
        is I.C. § 55–805 which requires acknowledgement by the person executing a document as
        a prerequisite to recording. It does not require a perfect acknowledgement. It does not
        declare that a less than perfect acknowledgement nullifies the constructive notice which
        flows from recording. This Court over 70 years ago in Harris v. Reed, 21 Idaho 364, 121
        P. 780 (1912), accepting authority from other jurisdictions, held that “The recording of an
        instrument which is not entitled under the statute to be recorded cannot import
        constructive notice to anyone.” 21 Idaho at 370, 121 P. at 782. Such to my mind ignored
MEMORANDUM OF DECISION ̶ 29
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                     Document      Page 30 of 60



stated above, the failure to acquire an acknowledgement separate and distinct from the

signature itself does not invalidate the certificates of acknowledgement under the broad

savings clause of Idaho Code § 51-126. Accordingly, recordation was proper and these

Deeds of Trust may not be avoided by the Trustee under § 544(a)(3).

B.      The First and Second Note and Deeds of Trust are independent transactions

        The parties dispute the purpose of the First and Second 20018 Notes and Deeds of

Trust. Plaintiff argues that each loan was made independently of each other, while

Defendant argues that the Second 20018 Note was merely an advance or second draw

made pursuant to the First 20018 Note’s future advances clause.

        Under Idaho law, mortgages can secure future advances “up to, but only up to, the

total sum stated on the face of the mortgage.” Biersdorff v. Brumfield, 93 Idaho 569, 573,

468 P.2d 301, 305 (Idaho 1970) (citing Savings & Loan Soc. v. Burnett, 106 Cal. 514, 39

P. 922 (1895); Wardman v. Iseman, 99 Pa. Super. 551 (1930)). This doctrine has been

long established under Idaho case law. See Weiser Loan & Tr. Co. v. Comerford, 41

Idaho 172, 238 P. 515, 516 (Idaho 1925) (“The rule is well settled that it is not necessary

that a mortgage express on its face that it is given to secure future advances; it may

describe as the debt secured a specific sum, leaving the true nature of the transaction to



        reality. What has been recorded has been recorded; what is seen of record is seen of
        record.

107 Idaho at 714, 692 P.2d at 358. However, while the arguments made in the concurrence contain
important considerations, especially in light of the new savings clause, this Court will follow the current
Idaho precedent.

MEMORANDUM OF DECISION ̶ 30
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                Document      Page 31 of 60



be shown by parol proof, and it will then be security for a debt including future advances,

to the amount named, if such is the agreement of the parties.”).

       However, Idaho courts have expressly distinguished between deeds of trust and

mortgages. See Frazier v. Neilsen & Co., 115 Idaho 739, 741, 769 P.2d 1111, 1113

(Idaho 1989). The Frazier court held:

       [The Idaho Trust Deeds Act] sets forth in detail the procedures which must
       be followed in foreclosures of deeds of trust, and effectively overruled
       Brown v. Bryan [6 Idaho 1, 51 P. 995 (1898)]. When the legislature first
       enacted these laws in 1957, and in its subsequent amendments, it made the
       act applicable only to deeds of trust. Because the legislature has created a
       separate scheme for deeds of trust, the rationale for Brown v. Bryan, that
       mortgages and deeds of trust are functional equivalents, is undercut. The
       legislature obviously intended separate treatment; therefore, they are not
       functionally the same.

Id. This separate treatment is not necessarily applicable to future advances. Despite this

distinction in Frazier, Idaho courts have subsequently applied mortgage case law to

deeds of trust. Specifically, when determining whether a deed of trust can secure future

advances, the Idaho Supreme Court observed:

           Under Idaho's recording statutes, every conveyance of real property
    acknowledged or proved, and certified and recorded as prescribed by law, is
    constructive notice of its contents to subsequent purchasers and mortgagees
    from the time it is filed. I.C. § 55–811. Constructive notice imparted from
    the record, therefore, is a matter of statute. Included among those put on
    notice by a conveyance is a beneficiary of a deed of trust, who is treated as
    a mortgagee. See Security Pacific Finance Corp. v. Bishop, 109 Idaho 25,
    704 P.2d 357 (Ct. App. 1985). See also Wylie v. Patton, 111 Idaho 61, 65,
    720 P.2d 649, 653 (Ct. App. 1986) (holding constitutional requirements of
    notice due a mortgagee also owed to beneficiary of deed of trust).
           There is a presumption that a mortgage secures the sum expressed
    therein, and the mortgagee bears the burden of proof on his claim that the
    mortgage covers a greater amount than the sum stated. 59C.J.S. Mortgages
    § 146, p. 189. This [c]ourt has held: “Where a mortgage is given to secure a
MEMORANDUM OF DECISION ̶ 31
Case 19-06003-JMM            Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02    Desc Main
                                      Document      Page 32 of 60



           specific debt named, the recorded, stated sum of the mortgage is sufficient
           notice of that indebtedness and will not be extended beyond the amount on
           the face of the mortgage.” Biersdorff v. Brumfield, 93 Idaho 569, 572, 468
           P.2d 301, 304 (1970).

Kalange v. Rencher, 136 Idaho 192, 195, 30 P.3d 970, 973 (Idaho 2001) (holding that the

stated sum of the deed of trust will not be extended beyond the amount on the face of the

deed of trust). Accordingly, a deed of trust can secure future advances, but only up to the

total sum stated in the deed of trust. Any amount loaned above the total sum is unsecured.

           Here, Defendant is in a unique position because it argues that the Second 20018

Note was a second advance made pursuant to the First 20018 Note and Deed of Trust.

Yet, the parties executed the Second 20018 Deed of Trust purportedly to secure the

Second 20018 Note, and the Court can locate no alternate purpose for that second trust

deed. Given those facts, why would the Defendant look to the First 20018 Deed of Trust

to secure the Second 20018 Note? Presumably, Defendant’s reliance on the First 20018

Deed of Trust as security for the Second 20018 Note is based on preference law under

§ 547(b), with its 90-day window. 15 However, for reasons stated above, the First 20018

Deed of Trust is invalid because of the lack of proper notary acknowledgement.

Notwithstanding that holding, under Kalange, the First 20018 Deed of Trust, even if

valid, could only secure up to $75,000. Thus, if in fact the First 20018 Deed of Trust

secured the Second 20018 Note pursuant to the Defendant’s argument, not only would




15
     See discussion infra.

MEMORANDUM OF DECISION ̶ 32
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02          Desc Main
                                 Document      Page 33 of 60



the Second 20018 Note be unsecured because the First 20018 Deed of Trust could only

secure up to $75,000, but it would also be unsecured because the First 20018 Deed of

Trust was invalidly acknowledged and recorded.

       “Under Idaho's recording statutes, every conveyance of real property

acknowledged or proved, and certified and recorded as prescribed by law, is constructive

notice of its contents to subsequent purchasers and mortgagees from the time it is filed.”

Kalange v. Rencher, 136 Idaho at 195, 30 P.3d at 973 (citing Idaho Code § 55–811).

“Constructive notice imparted from the record, therefore, is a matter of statute.” Id. The

Kalange court continued:

       It has long been established that a purchaser is charged with every fact
       shown by the records and is presumed to know every other fact which an
       examination suggested by the records would have disclosed. Cordova v.
       Hood, 17 Wall. 1, 84 U.S. 1, 21 L. Ed. 587 (1873); Northwestern Bank v.
       Freeman, 171 U.S. 620, 19 S. Ct. 36, 43 L. Ed. 307 (1898). One claiming
       title to lands is chargeable with notice of every matter affecting the estate,
       which appears on the face of any recorded deed forming an essential link in
       his chain of title, and also with notice of such matters as might be learned
       by inquiry which the recitals in such instruments made it a duty to pursue.
       Glover v. Brown, 32 Idaho 426, 184 P. 649 (1919).

136 Idaho at 195–96, 30 P.3d at 973–74. Again, “[t]he primary purpose of the recording

statutes is to give notice to others that an interest is claimed in real property, and thus

give protection against bona fide third parties who may be dealing in the same property.

Matheson v. Harris, 98 Idaho 758, 761, 572 P.2d 861, 864 (Idaho 1977). In Imig v.

McDonald, the Idaho Supreme Court stated:

    One who relies for protection upon the doctrine of being a bona fide
    purchaser must show that at the time of the purchase he paid a valuable
    consideration and upon the belief and the validity of the vendor's claim of
MEMORANDUM OF DECISION ̶ 33
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02           Desc Main
                                 Document      Page 34 of 60



       title without notice, actual or constructive, of any outstanding adverse rights
       of another.

77 Idaho 314, 318–19, 291 P.2d 852, 855 (Idaho 1955). “Further, one who purchases

property with sufficient knowledge to put him, or a reasonably prudent person, on inquiry

is not a bona fide purchaser.” Id. For the purposes of avoidance actions under § 544, of

which Plaintiff argues in favor in this case, Plaintiff, as trustee, acts as a bona fide

purchaser. See § 544.

       Here, as stated above, the Second 20018 Deed of Trust was properly

acknowledged thanks to the savings clause in the amended statute. Thus, it was entitled to

be recorded. The recorded Second 20018 Deed of Trust provided notice to any

subsequent bona fide purchaser of an encumbrance on the property. The Plaintiff here

acknowledges, and in fact argues, that the Second 20018 Deed of Trust was additional

security for a separate loan (“The Second 20018 Deed of Trust was additional security for

a separate loan. . . . This second set of documents did not reference, in any fashion, the

[First 20018 Note and Deed of Trust].”). Dkt. No. 21. This Court agrees. One examining

the recorded information has no reason to believe that the Second 20018 Deed of Trust is

not what it purports to be: security for the indebtedness of $75,000. See Kalange v.

Rencher, 136 Idaho at 196, 30 P.3d at 974. In fact, if it does not secure the Second 20018

Note, what does it secure? The First and Second 20018 Notes were loans secured by their

own separate deeds of trust.

C.     The Deeds of Trust sufficiently identify the underlying obligations they secure


MEMORANDUM OF DECISION ̶ 34
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                Desc Main
                                    Document      Page 35 of 60



        Plaintiff next argues that the deeds of trust are invalid because they purportedly

secure promissory notes which do not exist. 16 Each deed of trust contains the following

language: “[F]or the purpose of securing payment of the indebtedness evidenced buy [sic]

a promissory note, of even date herewith, executed by the Grantor in the sum of . . . .”

(emphasis added). The phrase “of even date” “is sometimes used in one instrument to

refer to another instrument with the same date, esp. when both relate to the same

transaction (as a deed and a mortgage).” Black's Law Dictionary (11th ed. 2019). The

relevant dates on the notes and deeds of trust are as follows:

Document                 Execution        Recording        Maturity          Purports to Secure a
                         Date             Date             Date              Note with this
                                                                             Maturity date

First 20018 Note         March 18,        N/A              September         N/A
                         2017                              17, 2017

First 20018 Deed         April 19,        April 19,        N/A               November 15, 2017
of Trust                 2017             2017

Second 20018             July 27,         N/A              December          N/A
Note                     2017                              27, 2017

Second 20018             August 31,       August 31,       N/A               February 28, 2018
Deed of Trust            2017             2017

20172 Note               July 31,         N/A              September         N/A
                         2017                              30, 2017

20172 Deed of            August 10,       August 11,       N/A               October 28, 2017
Trust                    2017             2017




 Having decided that the First 20018 Deed of Trust is invalid, the Court will nevertheless address the
16

merits of this argument regarding that document.

MEMORANDUM OF DECISION ̶ 35
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                 Document      Page 36 of 60



20093 Note            July 31,        N/A           September       N/A
                      2017                          30, 2017

20093 Deed of         August 10,      August 11,    N/A             October 28, 2017
Trust                 2017            2017



       The Plaintiff argues that, because the Deeds of Trust purport to secure obligations

that were created the same date the deeds of trust were dated, and no promissory notes

were executed on those dates, the Deeds of Trust are invalid because they secure

obligations which do not exist.

       Thus, the issue before this Court is whether the Deeds of Trust sufficiently identify

the underlying obligations. The Court concludes that conflicting maturity dates do not

render the deed of trust nondescriptive of the note. Here, as illustrated above, the Notes

all have maturity dates; the Deeds of Trust purport to have “even date,” i.e., the same

date, as the respective notes. But that is not the case. Each Deed of Trust contains

identical language, except as to the dates and the amounts secured:

       [F]or the purpose of securing payment of the indebtedness evidenced buy
       [sic] a promissory note, of even date herewith, executed by the Grantor in
       the sum of Seventy-Five Thousand Dollars, ($75,000), final payment due
       11/15/2017 and to secure payment of all such further sums as may hereafter
       be loaned or advanced by the Beneficiary herein . . . .”

Ex. 101. The Deeds of Trust purport to secure notes that contain maturity dates the same

as the dates listed in the Deeds of Trust. That is, the Deeds of Trust are using those

maturity dates to describe the notes they secure. If the Deeds of Trust are to be read in

this way, the First 20018 Deed of Trust essentially provides, “this deed of trust secures a

MEMORANDUM OF DECISION ̶ 36
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                 Desc Main
                                     Document      Page 37 of 60



note that has a maturity date of 11/15/2017.” Regardless of whether the Deeds of Trust

contain their own maturity date or whether they are describing the underlying note, the

Court reaches the same conclusion.

        While this Court can find no Idaho law on point, 17 this very issue was addressed

by a bankruptcy court in North Carolina. In In re Head Grading Co., Inc., a “North

Carolina bankruptcy court found that a lien was unenforceable because the deed of trust

did not specifically identify the debt referenced therein when it referenced a note ‘of even

date [t]herewith,’ but the note was actually dated one day prior.” Powe v. Deutsche Bank

Nat'l Tr. Co. for Residential Asset Securitization Tr. Series 2004-A7 Mortg. Pass-

Through Certificates 2004-G, No. 4-15-CV-00661-ALMCAN, 2017 WL 9250372, at *6

(E.D. Tex. July 6, 2017), report and recommendation adopted, No. 4:15-CV-661, 2017

WL 4784379 (E.D. Tex. Oct. 24, 2017) (discussing Beaman v. Head (In re Head Grading

Co., Inc.), 353 B.R. 122 (Bankr. E.D.N.C. 2006)). The Powe court continued:

        North Carolina law expressly requires a deed of trust to identify the secured
        debt. Willows II, LLC v. Branch Banking & Trust, Co. (In re Willows II,
        LLC), 485 B.R. 528, 537 (Bankr. E.D.N.C. Jan. 10, 2013). Moreover,
        subsequent North Carolina cases considering Head Grading Co. have
        clarified its holding. Indeed the Willows court . . . explained that the proper
        focus is “on whether the identifying information contained in the deed of
        trust (whatever that information may be) specifically identifies the
        underlying debt and is consistent with the underlying debt,” not whether the
        dates are identical.




17
  Supra, n. 5. This Court concludes that, if faced with the exact facts presented here, the Idaho appellate
courts would find the same as this Court with respect to this issue.

MEMORANDUM OF DECISION ̶ 37
Case 19-06003-JMM       Doc 22        Filed 06/17/20 Entered 06/17/20 14:45:02     Desc Main
                                    Document      Page 38 of 60



Id. One of these clarifying cases is Beckhart v. Nationwide Tr. Servs., Inc., No. 7:11-CV-

231-D, 2012 WL 3648105, at *4 (E.D.N.C. Aug. 21, 2012). That court stated:

       North Carolina law does not require a deed of trust to use any particular
       piece of information to identify the underlying debt. Thus, merely because
       the [d]eed of [t]rust fails to reference the date of the [p]romissory [n]ote
       does not per se invalidate the [d]eed of [t]rust. Rather, the court focuses on
       whether the identifying information contained in the deed of trust (whatever
       that information may be) specifically identifies the underlying debt and is
       consistent with the underlying debt.

Id. (internal citations omitted).

       In In re Willows II, LLC, the court discussed the rationale for requiring a mortgage

to identify the obligation it secured, and applied this same rationale to deeds of trust. 485

B.R. at 537. In doing so, it elaborated on the holdings from the following cases: Walston

v. Twiford, 248 N.C. 691, 105 S.E.2d 62 (1958); Harper v. Edwards, 115 N.C. 246, 20

S.E. 392 (1894); Belton v. Bank, 186 N.C. 614, 120 S.E. 220 (1923). The court explained:

       The decisions in Walston, Harper and Belton, when considered together,
       explain the rationale for requiring a mortgage to identify the obligation
       secured. First, as provided in Harper, the mortgage must be “sufficient to
       put subsequent purchasers upon inquiry and to charge them with notice.”
       This entails a determination as to whether the mortgage language would in
       any way “deceive or mislead” those examining the record as to “the nature
       or amount of” the obligation secured by the mortgage. Second, the
       mortgage must also be confined to the obligations intended to be secured by
       the parties to the mortgage agreement. These two underlying requirements
       should be taken into consideration when deciding whether a mortgage
       properly identifies the obligation secured. Finally, as demonstrated by the
       [c]ourt in Harper, concerns for the possibility of “fraudulent substitution”
       of “fictitious debts” should also influence the analysis.

Willows II, LLC v. Branch Banking & Trust, Co. (In re Willows II, LLC), 485 B.R. at

536–37.

MEMORANDUM OF DECISION ̶ 38
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                 Document      Page 39 of 60



       In Willows, the recorded deed of trust purported to secure a promissory note dated

September 7, 2005. Id. at 530. The note was actually dated September 8, 2005. Id. The

issue before the court was whether the deed of trust properly identified the obligation it

secured. Id. The court stated:

       To explain, the Deed of Trust is sufficient to put subsequent purchasers and
       creditors on notice of the nature and amount of the obligation secured. . . .
       It correctly provides subsequent purchasers and lenders with the amount of
       the obligation, the fact that the obligation contains a variable interest rate,
       the borrower, the lender, the loan number, the commitment letter associated
       with the loan, the property serving as collateral, the grantor, the grantee, the
       beneficiary of the Deed of Trust, and the fact that future advances of up to
       $675,000.00 may be secured by the collateral. With this information
       provided in the Deed of Trust, no subsequent purchasers or lenders could
       genuinely claim that they had been deceived or misled as to the nature or
       amount of the secured obligation.

485 B.R. at 537.

       The Willows court also discussed two cases that held a deed of trust did not

properly identify the obligation it secured:

       The holdings in Ferguson and Enderle establish that a deed of trust does
       not properly identify the obligation secured when the obligor on the note
       recited in the deed of trust and the obligor on the note produced by the
       creditor are different, and the deed of trust contains no reference that it
       secures the debt of the obligor who executed the note produced. As
       emphasized, both deeds of trust in Ferguson and Enderle apparently failed
       to contain any information indicating that they secured the debt owed by
       the persons named on the note produced by the creditor.

Id. at 533 (discussing Putnam v. Ferguson, 130 N.C. App. 95, 97–98, 502 S.E.2d 386,

388 (1998) and In re Enderle, 110 N.C. App. 773, 775, 431 S.E.2d 549, 550 (1993)).

       The North Carolina case law is predicated on a statute requiring that a deed of

trust specifically identify the obligation it secures. This Court can find no similar
MEMORANDUM OF DECISION ̶ 39
Case 19-06003-JMM              Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02    Desc Main
                                        Document      Page 40 of 60



requirement under Idaho law. The Plaintiff cites Idaho Code §§ 45-1502 and 1503 in

support of the proposition that a deed of trust must reference the obligation it purports to

secure. Dkt. No. 21. However, while those statutes do address transfers in trust to secure

obligations, they do not have any clear requirement of such. Additionally, Plaintiff cites

to “Am. Jur. 2d Sec 64, p. 645” for the proposition that a deed of trust must specifically

identify the obligation it purports to secure. The Court presumes 18 Plaintiff refers to 54A

Am. Jur. 2d Mortgages § 64, which provides, “A valid mortgage contains a description of

the obligation it is intended to secure.” Notwithstanding the fact that this is a secondary

source and not binding upon this Court, the source does not state that a deed of trust (or a

mortgage) must specifically identify the obligation it purports to secure. Rather, it uses

the word “description,” which is in line with the North Carolina cases.

           In Idaho, “[t]he primary purpose of recording is to give notice to others that an

interest is claimed in real property.” Anderson Land Co. v. Small Bus. Admin. (In re Big

River Grain, Inc.), 718 F.2d at 970 (citing Matheson v. Harris, 98 Idaho 758, 572 P.2d at

864). Using this proposition, along with the reasoning from Willows, this Court concludes

that a deed of trust must contain sufficient notice of the obligation it is intended to secure

such that no subsequent purchasers or lenders could genuinely claim that they had been

deceived or misled as to the nature or amount of the secured obligation. Utilizing this




18
     Am. Jur. 2d Sec 64, p. 645 is not a valid citation.

MEMORANDUM OF DECISION ̶ 40
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                 Document      Page 41 of 60



requirement, the Court finds the Deeds of Trust at issue here give others sufficient notice

of the underlying obligations and the interests claimed in real property.


       1.     First 20018 Note and Deed of Trust

       The First 20018 Note identifies Shiloh Management Services, Inc. as the debtor,

and identifies the Lucille Borses Family Trust as the creditor. Ex. 100. It states that

Shiloh promises to pay back a total sum of $75,000 at 12% interest, and references a

subject property of “20018 Silver Spur.” Id.

       The First 20018 Deed of Trust identifies Shiloh Management Services, Inc. as the

Grantor of the Deed of Trust and identifies the Lucille Borses Family Trust as the Trustee

and Beneficiary. Ex. 101. It states that it is implemented for the purpose of securing a

$75,000 promissory note executed by the Beneficiary to the Grantor. Id. It also references

a property “Commonly known as 20018 Silver Spur, Wilder, ID.” Id.

       However, the First 20018 Note was executed on March 18, 2017, and has a

maturity date of September 17, 2017. Ex. 100. The First 20018 Deed of Trust was made

March 16, 2017, signed by Mr. Pyles on April 19, 2017, and recorded the same day. Ex.

101. It states that it secures a note with a maturity date of November 15, 2017. Id. Finally,

the First 20018 Deed of Trust states that it secures a promissory note that was executed

“of even date herewith.” Id.

       2.     Second 20018 Note and Deed of Trust

       The Second 20018 Note identifies Shiloh Management Services, Inc. as the

debtor. Ex. 102. It identifies the Lucille Borses Family Trust as the creditor. Id. It states
MEMORANDUM OF DECISION ̶ 41
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                 Document      Page 42 of 60



that Shiloh promises to pay back a total sum of $75,000 at 12% interest, and references a

subject property of “20018 Silver Spur.” Id.

       The Second 20018 Deed of Trust identifies Shiloh Management Services, Inc. as

the Grantor of the Deed of Trust. Ex. 103. It identifies the Lucille Borses Family Trust as

the Trustee and Beneficiary. Id. It states its purpose is to secure a $75,000 promissory

note executed by the Beneficiary to the Grantor. It also references a property “Commonly

known as 20018 Silver Spur, Wilder, ID.” Id.

       However, the Second 20018 Note was executed on July 27, 2017, and has a

maturity date of December 27, 2017. Ex. 102. The Second 20018 Deed of Trust was

created July 27, 2017, signed by Mr. Pyles on August 31, 2017, and recorded the same

day. Ex. 103. It states that it secures a note with a maturity date of February 28, 2018. Id.

Finally, the Second 20018 Deed of Trust states that it secures a promissory note that was

executed “of even date herewith.” Id.

       3.     20172 Note and Deed of Trust

       The 20172 Note identifies Shiloh Management Services, Inc. as the debtor and it

identifies the Lucille Borses Family Trust as the creditor. Ex. 104. It states that Shiloh

promises to pay back a total sum of $50,000 at 13% interest, and references a subject

property of “20172 Silver Spur.” Id.

       The 20172 Deed of Trust identifies Shiloh Management Services, Inc. as the

Grantor of the Deed of Trust. Ex. 105. It identifies the Lucille Borses Family Trust as the

Trustee and Beneficiary. Id. It states that it is for the purpose of securing a $50,000

MEMORANDUM OF DECISION ̶ 42
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02          Desc Main
                                 Document      Page 43 of 60



promissory note executed by the Beneficiary to the Grantor. It also references a property

“Commonly known as 20172 Silver Spur, Wilder, ID.” Id.

       The 20172 Note was executed on July 31, 2017, and has a maturity date of

September 30, 2017. Ex. 104. The 20172 Deed of Trust was created July 31, 2017, signed

by Mr. Pyles on August 10, 2017, and recorded August 11, 2017. Ex. 101. It states that it

secures a note with a maturity date of October 28, 2017. Id. Finally, the 20172 Deed of

Trust states that it secures a promissory note that was executed “of even date herewith.”

Id.

       4.     20093 Note and Deed of Trust

       The 20093 Note identifies Shiloh Management Services, Inc. as the debtor. Ex.

106. It identifies the Lucille Borses Family Trust as the creditor. Id. It states that Shiloh

promises to pay back a total sum of $50,000 at 13% interest. It references a subject

property of “20093 Silver Spur.” Id.

       The 20093 Deed of Trust identifies Shiloh Management Services, Inc. as the

Grantor of the Deed of Trust. Ex. 107. It identifies the Lucille Borses Family Trust as the

Trustee and Beneficiary. Id. It states that it is for the purpose of securing a $50,000

promissory note executed by the Beneficiary to the Grantor. It also references a property

“Commonly known as 20093 Silver Spur, Wilder, ID.” Id.

       However, the 20093 Note was executed on March 18, 2017, and has a maturity

date of September 30, 2017. Ex. 106. The 20093 Deed of Trust was made July 31, 2017,

signed by Mr. Pyles on August 10, 2017, and recorded August 11, 2017. Ex. 107. It states

MEMORANDUM OF DECISION ̶ 43
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                Desc Main
                                     Document      Page 44 of 60



that it secures a note with a maturity date of October 28, 2017. Id. Finally, the 20093

Deed of Trust states that it secures a promissory note that was executed “of even date

herewith.” Id.

         5.      Analysis

         Following the reasoning in Willows, where the court confirmed the validity of the

deeds of trust, this Court concludes that each of the deeds of trust at issue here provide

notice to subsequent purchasers and lenders of the amount of the obligation, the property

serving as collateral, the grantor and the beneficiary of the Deed of Trust, and the fact

that future advances may be secured by the collateral. Further, like the notes and deeds of

trust at issue in Willows, these deeds of trust reference notes with mismatching execution

dates. 19 Unlike Ferguson and Enderle, where the deeds of trust were held invalid for

failing to identify the obligor or obligation secured, in this case, Shiloh is identified as the

obligor in both the notes and the deeds of trust, and the deeds of trust do in fact indicate

that they secure a debt owed by Shiloh to the creditor, despite the mismatched execution

dates.

         This Court finds that the facts of this case are analogous to those of Willows. Here,

the identifying information in the deeds of trust provide sufficient notice of the

obligations they are intended to secure, and are consistent with the underlying debt.




19
  All of the deeds of trust purport to secure a promissory note executed “of even date herewith,” but the
corresponding notes were not executed on those dates.

MEMORANDUM OF DECISION ̶ 44
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02       Desc Main
                                 Document      Page 45 of 60



Accordingly, the deeds of trust here satisfy the primary purpose of recording: to give

notice to others that an interest is claimed in real property.


D.     Preferences under § 547


       Finally, Plaintiff argues that the Second 20018 Deed of Trust, the 20172 Deed of

Trust, and the 20093 Deed of Trust are avoidable preference transfers under § 547(b).

Dkt. No. 14. This Court has previously stated:


       Section 547(b) provides that a bankruptcy trustee may avoid any transfer
       (1) of an interest of the debtor in property; (2) to or for the benefit of a
       creditor; (3) for or on account of an antecedent debt; (4) made while the
       debtor was insolvent; (5) made within the ninety days immediately
       preceding the filing of the petition; and (6) that enables the creditor to
       receive more than such creditor would have received if the case were a
       chapter 7 case, the transfer had not been made, and such creditor received
       payment of such debt to the extent provided by the provisions of the Code.
       But even if a transfer meets all of the requirements of § 547(b), the trustee
       may not avoid it if it falls under one of the exceptions listed in § 547(c).

Rainsdon v. America First Federal Credit Union (In re Power), No. 16-40636-JDP, 2017

WL 4158329, at *3 (Bankr. D. Idaho Sept. 18, 2017). “Per § 547(g), the trustee bears the

burden of proving these elements, while the creditor . . . has the burden of proving the

target transfer is excepted from avoidance under § 547(c).” Gugino v. Credit Acceptance

Corp. (In re Conklin), 511 B.R. 688, 692 (Bankr. D. Idaho 2014).

       “Under § 547(f), a debtor is presumed to be insolvent on and during the 90 days

immediately preceding the petition filing date.” Rainsdon v. America First Federal

Credit Union (In re Power), 2017 WL 4158329, at *3. It is also apparent that the


MEMORANDUM OF DECISION ̶ 45
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                Document      Page 46 of 60



transactions were of an interest in property for the benefit of a creditor. Moreover,

Defendant concedes the presumption applies and Debtor was insolvent during this period.

Dkt. No. 9. Defendant disputes that the transfers were made on account of an antecedent

debt and contends that the transfers should be excepted from avoidance under

§ 547(c)(1). The Court will discuss the remaining elements of § 547(b).

       1.     The 20018 Deed of Trust, 20172 Deed of Trust, and 20093 Deed of Trust
              were made on account of an antecedent debt

       “An avoidable preference is a transfer of the debtor's property ‘for or on account

of an antecedent debt owed by the debtor before such transfer was made . . . .’

§ 547(b)(2). A debt is an ‘antecedent debt’ if it was created before the transfer occurred.”

Rainsdon v. America First Federal Credit Union (In re Power), 2017 WL 4158329, at *4

(citing Rainsdon v. Farson (In re Farson), 387 B.R. 784 (Bankr. D. Idaho 2008)). “A

debt is incurred when the debtor first becomes legally bound to pay.” Krommenhoek v.

Estate of Pfankuch Food Services, Inc. (In re Pfankuch), 393 B.R. 18, 26 (Bankr. D.

Idaho 2008) (quoting Matter of CHG Int'l, Inc., 897 F.2d 1479, 1486 (9th Cir. 1990),

abrogated on other grounds by Union Bank v. Wolas, 502 U.S. 151, 112 S. Ct. 527, 116

L. Ed. 2d 514 (1991)). “A transferee, by making a payment under a contract to purchase a

property interest, obtains a claim against the transferor and thus becomes a creditor under

the Bankruptcy Code.” Grover v. Gulino (In re Gulino), 779 F.2d 546, 551–52 (9th Cir.

1985). The Gulino court continued:

    By definition, [a] claim or debt is “antecedent” if the transfer is effectively
    delayed beyond an inconsequential period. If a transfer made for
    contemporaneous consideration is not perfected at once or within the
MEMORANDUM OF DECISION ̶ 46
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                 Document      Page 47 of 60



       statutory grace period of [thirty days], § 547(e)(2), that “debt, which is
       effective when actually made, will be made antecedent to the delayed
       effective date of the transfer and therefore will be made a preferential
       transfer in law, although in fact made concurrently with the advance of
       money.”

Id. Simply put, “[a] debt is antecedent if it is incurred before the transfer in question.”

Hymas v. Am. Gen. Fin., Inc. (In re Blair), Nos. 98-40631, 99-6016, 2000 Bankr. LEXIS

2115, at *24–26 (Bankr. D. Idaho May 18, 2000) (citing 5 Collier on Bankruptcy, P

547.03[4] (Matthew Bender 15th Ed. Revised 2000)).

       The question therefore is when the transactions occurred. In the case at bar, the

parties dispute the proper measure for determining the effectiveness of a transfer under

§ 547(e)(2). The Code provides a measure for when a transfer takes place for preference

purposes. Section 547(e)(2) provides that a transfer is made at the time the transfer takes

effect between the transferor and the transferee if the transfer is perfected within thirty

days of the transfer being made, or, if perfection does not occur within thirty days, then

the transfer is deemed made at the time such transfer is perfected. See §§ 547(e)(2)(A)

and 547(e)(2)(B). In interpreting this provision, this Court has held:

    A transfer of an interest in real property under the preference law is
    considered made at the time the "transfer takes effect between the transferor
    and the transferee . . ." if perfection occurs within [thirty] days of the
    transfer. 11 U.S.C. § 547(e)(2)(A). Otherwise, the transfer is deemed made
    upon the date of perfection. 11 U.S.C. § 547(e)(2)(B). A transfer of an
    interest in real property is "perfected" for preference purposes "when a bona
    fide purchaser of such [real] property from the debtor against whom
    applicable law permits such transfer to be perfected cannot acquire an
    interest that is superior to the interest of the transferee." 11 U.S.C.
    § 547(e)(1)(A). Under Idaho law, a transfer of an interest in real property is
    perfected as against a bona fide purchaser of that property when the
    instrument of conveyance is properly recorded. I.C. § 55-812.
MEMORANDUM OF DECISION ̶ 47
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                Document      Page 48 of 60




Hymas v. Am. Gen. Fin., Inc. (In re Blair), 2000 Bankr. LEXIS 2115, *22.

       In Hymas, the deed of trust was executed (and therefore effective between the

debtors and the defendant) on April 1, 1998. It was recorded on April 6, 1998, within the

ten-day period prescribed by § 547(e)(2)(A) at the time. Id. at *22. The Court deemed the

transfer made on April 1, 1998. Id. Accordingly, the proper measure for a § 547(e)(2)

analysis is the time between executing the deed of trust and recording the deed of trust.

       The Second 20018 Deed of Trust, which purportedly secures the Second 20018

Note, was executed and recorded August 31, 2017. Ex. 103. Thus, the transfer is deemed

effective as of that date. The Second 20018 Note was executed on July 27, 2017. Ex. 102.

The Defendant provided a check for $75,000, and that check was deposited by the Debtor

on July 27, 2017. Ex. 108. Because the debt was created before the transfer took effect,

this is an antecedent debt for the purposes of § 547(c).

       The 20172 Deed of Trust, which purportedly secures the 20172 Note, was

executed on August 10, 2017, but was recorded on August 11, 2017. Ex. 105. Because

the instrument was recorded within thirty days of execution, the transfer is deemed

effective August 10, 2017. The 20172 Note was created July 27, 2017, and signed by Mr.

Pyles on July 31, 2017. Ex. 104. Defendant provided a check to Debtor representing the

funds of the 20172 Note and it was deposited on July 31, 2017. Ex. 108. Because the debt

was created before the transfer took effect, this is an antecedent debt for the purposes of

§ 547(c).


MEMORANDUM OF DECISION ̶ 48
Case 19-06003-JMM           Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02    Desc Main
                                     Document      Page 49 of 60



          The 20093 Deed of Trust, which purportedly secures the 20093 Note was executed

on August 10, 2017, but was recorded on August 11, 2017. Ex. 107. Because the

instrument was recorded within thirty days of execution, the transfer is deemed effective

August 10, 2017. The 20093 Note was created on July 31, 2017, and signed by Mr. Pyles

on the same day. Ex. 106. Defendant provided a check to Debtor representing the funds

of the 20093 Note and it was deposited on July 31, 2017. Ex. 108. Because the debt was

created before the transfer took effect, this is an antecedent debt for the purposes of

§ 547(c).

          2.      The Second 20018 Deed of Trust, the 20172 Deed of Trust, and the 20093
                  Deed of Trust transfers were made within the 90 days immediately
                  preceding the filing of the bankruptcy petition

          Because the Second 20018 Deed of Trust, the 20172 Deed of Trust, and the 20093

Deed of Trust are deemed effective August 31, 2017, August 10, 2017, and August 10,

2017, respectively, and the underlying bankruptcy was filed on November 1, 2017, the

transfers were made within the 90 days immediately preceding the filing of the

bankruptcy petition. 20

          3.      The transfers enabled the creditor to receive more than such creditor would
                  have received if the case were a chapter 7 case, had the transfer not been
                  made, and such creditor received payment of such debt to the extent
                  provided by the provisions of the Code




20
     90 days from August 10, 2017 is November 8, 2017.

MEMORANDUM OF DECISION ̶ 49
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                Document      Page 50 of 60



       In his complaint, Plaintiff contends that these transfers enabled the Defendant to

receive more that it would have received if the case were a chapter 7 case and had the

transfer not been made. Dkt. No. 1. Defendant denies this assertion. Dkt. No. 5.

       “Section 547(b)(5) ‘constitutes the so-called “greater amount test,” which requires

the court to construct a hypothetical chapter 7 case, and determine what the creditor

would have received if the case had proceeded under chapter 7 without the alleged

preferential transfer.’” Rainsdon v. America First Federal Credit Union (In re Power),

No. 16-40636-JDP, 2017 WL 4158329, at *5 (Bankr. D. Idaho Sept. 18, 2017) (quoting

Schoenmann v. Bank of the West (In re Tenderloin Health), 849 F.3d 1231, 1235 (9th Cir.

2017)). “[A]s long as the distribution in [the bankruptcy case] is less than one-hundred

percent, any payment ‘on account’ to an unsecured creditor during the preference period

will enable that creditor to receive more than he would have received in liquidation had

the payment not been made.” Id. (quoting Elliott v. Frontier Props. (In re Lewis W.

Shurtleff, Inc.), 778 F.2d 1416, 1421 (9th Cir. 1985) (emphasis in original)).

       The Debtor’s bankruptcy petition and schedules were not made a part of the record

in the adversary proceeding. “[U]nder Fed. R. Evid. 201(c), the Court may take judicial

notice of its official docket, and under Fed. R. Evid. 801(d)(2), it may consider the

statements made in Debtors' schedules as admissions.” Rainsdon v. Garcia (In re

Garcia), 465 B.R. 181, 189 n. 6 (Bankr. D. Idaho 2011) (citing In re Schweizer, 354 B.R.

272, 278 n. 3 (Bankr. D. Idaho 2006); In re Moore, 01.4 I.B.C.R. 147, 149 n. 7 (Bankr.

D. Idaho 2001)).

MEMORANDUM OF DECISION ̶ 50
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02         Desc Main
                                 Document      Page 51 of 60



       In Garcia, this Court found that the creditor received more than it would have in a

chapter 7 case by taking judicial notice of the Debtor’s Summary of Schedules indicating

“$232,321.31 in liabilities and $198,814.70 in assets.” Id. (citing BK Case No. 10-40937-

JDP Dkt. No. 1). Here, the Debtor’s Summary of Schedules indicate $14,689,758.31 in

liabilities and $5,878,525 in assets. BK. Case No. 17-01458-JMM Dkt. No. 53.

Accordingly, the Defendant’s receipt of the full value of the transfers at issue enable it to

receive more than it would receive had the transfer not been made, and had Defendant

been required to participate pro-rata in distributions to creditors in the bankruptcy case.

       The Court finds that, with regard to each of the transfers at issue here, there was a

transfer of interest of the debtor in property, to a creditor, on account of antecedent debt,

made while the debtor was insolvent within the ninety days immediately preceding the

filing of the bankruptcy petition, that enabled the creditor to receive more than the

creditor would have received had the transfer not been made, and had Defendant been

required to participate pro-rata in distributions to creditors in the bankruptcy case.

       4.     Section 547(c)(1) Defense

       After concluding that the elements of a preference have been met, the Court turns

to the question of applicable defenses. Here, Defendant contends it is protected by

defenses under § 547(c). Section 547(c)(1) provides that a trustee may not avoid a

transfer as a preference to the extent it was:

    (A) intended by the debtor and the creditor to or for whose benefit such transfer
        was made to be a contemporaneous exchange for new value given to the
        debtor; and
    (B) in fact a substantially contemporaneous exchange.
MEMORANDUM OF DECISION ̶ 51
Case 19-06003-JMM         Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                   Document      Page 52 of 60



§ 547(c)(1).

       New value “means money or money's worth in goods, services, or new credit, or

release by a transferee of property previously transferred to such transferee in a

transaction that is neither void nor voidable by the debtor or the trustee under any

applicable law, including proceeds of such property, but does not include an obligation

substituted for an existing obligation[.]” § 547(a)(2).

       The Plaintiff argues that no new value was given because the loans had been

advanced from Defendant to Debtor prior to the effective date of the deed of trust

transfers. In his brief, Plaintiff states,

       [T]he “substantially contemporaneous exchange” defense applies to new
       value provided by the creditor. Here, of course, the payments from Borses
       were all made prior to the transfer of the property interest. By nature, then,
       they could not be “substantially contemporaneous exchanges for new
       value”–there was no new value; the value had already been given.

Dkt. No. 21. This argument cannot stand. If the Plaintiff’s argument is adopted, then all

advances or loans would have to be given at the exact same time as the transfer of the real

property interest to be substantially contemporaneous exchanges. However, this would

then prevent any exchanges, or loans, from being antecedent debts under § 547(b). New

value would be given, but there would not be an antecedent debt. The Plaintiff’s

argument defeats the purpose of the § 547(c)(1) analysis to determine whether there was

in fact a contemporaneous exchange of new value. This Court will not read a statutory

provision in such a way that renders another part of the statute superfluous. See Hibbs v.

Winn, 542 U.S. 88, 101, 124 S. Ct. 2276, 2286, 159 L. Ed. 2d 172 (2004). Moreover, the

MEMORANDUM OF DECISION ̶ 52
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02          Desc Main
                                 Document      Page 53 of 60



case law is clear that the new value need not be given at the exact same time that the real

property transfer takes effect. See Dye v. Rivera (In re Marino), 193 B.R. 907 (9th Cir.

BAP 1996), aff'd, 117 F.3d 1425 (9th Cir. 1997).

       But what if the transfer is perfected outside the statutory window? As stated by

this Court in Power, the fact that a transferee’s interest is not perfected within the thirty-

day window allotted by § 547(e)(2) does not, standing alone, prevent the transaction from

being a substantially contemporaneous exchange under § 547(c)(1). Rainsdon v. America

First Federal Credit Union (In re Power), 2017 WL 4158329, at *3. The Ninth Circuit

BAP expressly refused to apply the strict thirty-day window in § 547(e)(2) to the

defenses available in § 547(c)(1). “[T]he Ninth Circuit Bankruptcy Appellate Panel has

held that ‘[i]nstead of applying the strict ten-day [now 30–day] limit enumerated in

§ 547(e)(2), an inquiry into the facts and circumstances of the particular transaction

should be made to determine whether a transfer was substantially contemporaneous in

fact.’” Id. (quoting Dye v. Rivera (In re Marino), 193 B.R. at 916. Thus, the mere fact

that a deed of trust was not recorded within 30 days of executing the underlying

obligation does not automatically mean the transfer is not, in fact, a substantially

contemporaneous exchange.

       Accordingly, unlike the § 547(e)(2) analysis where the proper measure is the

length of time between executing the deed of trust and recording the deed of trust, the

proper measure for a § 547(c)(1) defense is the length of time between executing the

underlying obligation—here, the promissory note—and recording the deed of trust that

MEMORANDUM OF DECISION ̶ 53
Case 19-06003-JMM       Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02        Desc Main
                                 Document      Page 54 of 60



secures it. “[W]hen the delayed perfection of a security interest can be satisfactorily

explained, the transfer may still be characterized as substantially contemporaneous in

fact.” Id. (quoting Dye v. Rivera (In re Marino), 193 B.R. at 915. This Court continued:

       The factors used to decide if [the perfecting party] has “satisfactorily
       explained” the delay in perfection of its security interest include the clarity
       of the parties' intent that the transaction be a contemporaneous exchange;
       the length of the delay after the 30–day safe harbor provided in § 547(e)(2);
       whether there were unforseen [sic] circumstances not attributable to the
       perfecting party; and whether the creditor was dilatory or negligent in its
       actions.

Id. (citing Dye v. Rivera (In re Marino), 193 B.R. at 916. “The critical inquiry in

determining whether there has been a contemporaneous exchange for new value is

whether the parties intended such an exchange.” McClendon v. Cal-Wood Door (In re

Wadsworth Bldg. Components, Inc.), 711 F.2d 122, 124 (9th Cir. 1983).

              i.     Clarity of the parties’ intent

       Applying the foregoing to the facts of the case at bar, with respect to the Second

20018 Note and Deed of Trust, Mr. Pyles was asked, “Did you intend on behalf of Shiloh

that this transaction was to take place together, that this promissory note and deed of trust

went together and they should be recorded at the same time?” Mr. Pyles responded,

“Correct, yes.” He was then asked, “And your explanation as to why that didn’t happen?”

Mr. Pyles responded, “I don’t recall.”

       With respect to the 20172 Note and Deed of Trust, Mr. Pyles was asked, “At the

time that you borrowed the money, from the Borses Trust, it was lent to you for the

purpose of securing this property which you were going to acquire with the Borses funds,

MEMORANDUM OF DECISION ̶ 54
Case 19-06003-JMM        Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02     Desc Main
                                  Document      Page 55 of 60



is that correct?” Mr. Pyles responded, “I believe so.” He was then asked, “And the

difference in time between the execution of the promissory note on July 31 and recording

the deed of trust is approximately eleven days, is that correct?” Mr. Pyles responded,

“Yes.” He was then asked, “Did you intend at that time that that transaction as to be

conducted or coincide with the lending or the borrowing of the money from the Borses

Trust?” Mr. Pyles responded, “Yes.”

       With respect to the 20093 Note and Deed of Trust, Mr. Pyles was asked, “And the

same question as to the [20172 Deed of Trust], that was the fifty-thousand dollar deed of

trust on the note dated July 31, again a delay of approximately eleven days, was that

intended by you at that time, that that was supposed to be conducted and approved as part

of that loan transaction from July 31?” Mr. Pyles responded, “Yes.”

       Ms. Dammarell corroborated Mr. Pyles’ testimony, stating at trial that she thought

the deed of trust would be recorded the day after the promissory note was drafted. She

testified that she was not aware of any delay between signing the note and recording the

deed of trust. As such, based on the testimony provided, the Court finds that both of the

parties to the transaction intended for each note and deed of trust to be contemporaneous

exchanges for value.

              ii.      Length of the delay after the 30–day safe harbor

       The Second 20018 Note was executed on July 27, 2017, whereas the Second

20018 Deed of Trust was effective on August 31, 2017. This is a delay of approximately

35 days. The 20172 Note was executed on July 31, 2017, while the 20172 Deed of Trust

MEMORANDUM OF DECISION ̶ 55
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                  Desc Main
                                    Document      Page 56 of 60



was effective on August 10, 2017. This is a delay of 10 days. The 20193 Note was

executed on July 31, 2017, whereas the 20193 Deed of Trust was effective on August 10,

2017. This is a delay of 10 days. Accordingly, the only transaction that exceeded the

thirty-day safe harbor of § 547(e)(2) is the Second 20018 Note and Deed of Trust. The

delay was approximately five days.

        In Dye v. Rivera (In re Marino), there was a fourteen-day difference in the transfer

of value and the perfection, which was four days beyond the statutory deadline in

§ 547(e)(2). 21 193 B.R. at 916. The court reasoned that the four-day extension was a

minimal delay. Like the four-day delay in Dye v. Rivera (In re Marino), this Court does

not find the delay to be significant.

                iii.    Whether the secured party was dilatory or negligent in its actions

        The record in this area is sparse. Ms. Dammarell testified that she relied on the

Debtor to record the Defendant’s security interests, here the Deeds of Trust. She assumed

Mr. Pyles was recording the Deeds of Trust the day after they were executed. She did not

follow up to ensure they were recorded, nor did she take the initiative to record them

herself, even though she was aware that Mr. Pyles’ work was “sloppy.”

        In Dye v. Rivera (In re Marino), the court considered this factor. In that case, a

creditor, Rivera, agreed to loan debtor money in exchange for a security interest on two




21
  At the time of that case, there was a more restrictive ten-day window allotted by § 547(e)(2), rather than
the contemporary thirty-day window applicable in this case.

MEMORANDUM OF DECISION ̶ 56
Case 19-06003-JMM       Doc 22      Filed 06/17/20 Entered 06/17/20 14:45:02          Desc Main
                                  Document      Page 57 of 60



parcels of property. Id. at 908. However, those two parcels were cross-collateralized by

deeds of trust in favor of a different creditor, Tokai. Id. at 909. Tokai agreed to

subordinate its interest to Rivera if the debtor paid off Tokai’s loan. Id. Tokai executed its

subordination agreement after receiving funds from debtor through an escrow account at

a title company. Id. Rivera issued checks to the debtor in exchange for security interests

in the property. Id. The court held that the exchanges were intended to be substantially

contemporaneous, and that it was the title company that had failed to record the new

deeds of trust and subordination agreement within the statutorily prescribed timeframe.

Id. at 915. The court reasoned:

       Rivera performed all acts that were required of him in making the loan and
       had no reason to believe that the deeds of trust would not be recorded
       within the ten-day [now thirty-day] grace period. The fact that the checks
       were issued and the . . . deed of trust was recorded 14 days later than
       execution of the promissory note was beyond [creditor’s] control. To avoid
       these transfers on the basis that they were perfected outside of the ten-day
       grace period would contradict the policy underlying both the preference
       statute and the substantially contemporaneous exchange defense.

Id.

       Here, the parties involved in the transactions were the Defendant and the Debtor.

There was no third-party tasked with the responsibility of recording the Deeds of Trust.

Instead, the parties’ past dealings indicate that the Debtor had previously taken care of

recording the Defendant’s security interests. However, there is also nothing in the record

to suggest that Defendant took any steps to ensure its interests were timely recorded.

Indeed, Defendant itself could have recorded the Deeds of Trust, especially given Ms.

Dammarell’s testimony that she believed Mr. Pyles’ work was “sloppy.” Accordingly, the
MEMORANDUM OF DECISION ̶ 57
Case 19-06003-JMM         Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                Desc Main
                                   Document      Page 58 of 60



Court finds Defendant was negligent in its actions. However, this factor alone weighing

against the Defendant is not dispositive.

                iv.     Whether there were unforeseen circumstances not attributable to the
                        secured party that prevented timely perfection of the security interest

        There is nothing in the record to suggest that there were unforeseen circumstances

not attributable to the Defendant that led to the delay in recording. Accordingly, this

factor weighs against the Defendant.

                v.      Analysis

        Considering the foregoing factors, the Court concludes the Defendant

satisfactorily explained the delay in perfecting the transfer. The only transaction that

exceeded the thirty-day safe harbor provided by § 547(e)(2) is the Second 20018 Note

and Deed of Trust, and the delay in that instance was only five days. Given Ms.

Dammarell’s awareness of Mr. Pyles’ “sloppy” work, and the Defendant’s failure to

record the Deeds of Trust, or at the very least, for failing to follow up with Mr. Pyles to

ensure the Deeds of Trust were recorded, the Court finds that the Defendant was

negligent in its actions. 22 However, here, the critical inquiry is whether the parties

intended the transfers to be contemporaneous exchanges for value. The Court finds that

the parties did intend for these transfers to be contemporaneous exchanges. This is a




22
  See Dye v. Rivera (In re Marino), 193 B.R. 907 (9th Cir. BAP 1996), aff'd, 117 F.3d 1425 (9th Cir.
1997) (“[T]hat [creditor] was neither dilatory or negligent in his actions is significant.”).

MEMORANDUM OF DECISION ̶ 58
Case 19-06003-JMM          Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02                 Desc Main
                                    Document      Page 59 of 60



balancing test. Two factors weigh against the Defendant, whereas the other two do not. 23

However, the critical factor, the parties’ intent, weighs in favor of the Defendant. The

Court finds that each of the Notes and Deeds of Trust are contemporaneous exchanges for

new value. Therefore, the Courts concludes that the Plaintiff may not avoid these Deeds

of Trust because they are substantially contemporaneous exchanges for new value

pursuant to § 547(c)(1).

                                              Conclusion

        The First 20018 Deed of Trust is voidable by the Plaintiff pursuant to § 544, and

invalid as a lien against the 20018 Silver Spur property under §558, for lack of a valid

notary acknowledgement under the pre-July 2017 notary statute amendments. The

Second 20018 Deed of Trust, 20172 Deed of Trust, and 20093 Deed of Trust are not

avoidable by the Plaintiff pursuant to § 544, and not invalid as liens against the subject

properties pursuant to §558, because the notary acknowledgements are valid under the

amended statute. Additionally, the Deeds of Trust at issue here are not avoidable pursuant

to § 544 because they give others sufficient notice of the underlying obligations and the

interests claimed in real property. Finally, the Second 20018 Deed of Trust, 20172 Deed




23
  See In re Power, No. AP 16-08034-JDP, 2018 WL 1887318, at *8 (Bankr. D. Idaho Apr. 18, 2018)
(holding that a § 547(c)(1) defense was not available even though the parties intended for the transfer to
be contemporaneous exchanges because the defendant delayed at least forty days in perfecting its interest
from the time the promissory note was executed, the delay in perfections were not all unforeseen and at
least partly attributable to the defendant, and the defendant was dilatory or negligent in its actions).

MEMORANDUM OF DECISION ̶ 59
Case 19-06003-JMM      Doc 22     Filed 06/17/20 Entered 06/17/20 14:45:02     Desc Main
                                Document      Page 60 of 60



of Trust, and 20093 Deed of Trust are not avoidable preference transfers under § 547(b)

because they are all substantially contemporaneous exchanges pursuant to § 547(c).

A separate order will be entered.

                                    DATED: June 17, 2020



                                    ________________________
                                    JOSEPH M. MEIER
                                    CHIEF U. S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION ̶ 60
